

EXHIBIT 10.1
CONTRACT OF PURCHASE AND SALE
THIS CONTRACT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of the 12th day of November, 2014 by and between CANOGA-RINCON LOKER
INDUSTRIAL, LLC, a Delaware limited liability company, having an address c/o
J.P. Morgan Asset Management, Inc., 2029 Century Park East, Suite 4150, Los
Angeles, California 90067 (“Seller”) and Hines Interests Limited Partnership, a
Delaware limited partnership, having an address at 2800 Post Oak Blvd., Suite
4100, Houston, TX 77056 (“Purchaser”).
W I T N E S S E T H:
A.    Seller is the owner of that certain industrial property located at 2819
Loker Avenue, Carlsbad, California.
B.    Seller shall sell to Purchaser, and Purchaser shall purchase from Seller,
at the price and upon the terms and conditions set forth in this Agreement,
(a) the land described on Exhibit A attached hereto (the “Land”), (b) the
buildings, improvements, and structures located upon the Land (collectively, the
“Improvements”), (c) all other easements and rights appurtenant to the Land, if
any (collectively, the “Appurtenant Rights”, and together with the Land and the
Improvements, the “Real Property”), (d) all right, title and interest of Seller
in, to and under the “Lease” (as hereinafter defined) and, to the extent
assignable, the “Contracts” (as hereinafter defined) relating to the Real
Property, (e) all right, title and interest of Seller, if any, in and to the
fixtures, equipment and other tangible personal property owned by Seller and
used exclusively in connection with the Real Property (collectively, the
“Personal Property”) and (f) to the extent assignable without consent or payment
of any kind, all right, title and interest of Seller in, to and under any
governmental permits, licenses and approvals, warranties and guarantees that
Seller has received in connection with any work or services performed with
respect to, or equipment installed in, the Improvements (collectively, the
“Intangible Property”, and together with the Real Property, the Lease, the
Contracts, the Personal Property and the Intangible Property, collectively, the
“Property”).
C.    Purchaser acknowledges that, except as otherwise expressly set forth in
this Agreement, the Property is being sold on an “AS IS”, “WHERE IS” and “WITH
ALL FAULTS” basis on the terms and conditions hereinafter set forth.
NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.Purchase and Sale. Upon the terms and conditions hereinafter set forth, Seller
shall sell to Purchaser, and Purchaser shall purchase from Seller, the Property.



--------------------------------------------------------------------------------



2.    Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of TWENTY-FIVE MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100
Dollars ($25,350,000).
3.    Payment of Purchase Price. The Purchase Price shall be paid to Seller by
Purchaser as follows:
3.1    Deposit. Purchaser shall (a) within three (3) “Business Days” (as
hereinafter defined) after the date this Agreement is executed and delivered by
Seller and Purchaser, deposit with First American Title Company, 4380 La Jolla
Village Drive, Suite 110, San Diego, California 92122, Attention: Jim Sardo
(“Escrowee”), by wire transfer of immediately available federal funds to an
account designated by Escrowee, the sum of One Million and No/100 Dollars
($1,000,000) (together with all interest thereon, but excluding the “Independent
Consideration” (as hereinafter defined), the “Deposit”), which Deposit shall be
held by Escrowee pursuant to the escrow agreement (the “Escrow Agreement”)
attached hereto as Exhibit K. If Purchaser shall fail to deposit the Deposit
with Escrowee within three (3) Business Days after the date this Agreement shall
be executed and delivered by Seller and Purchaser, at Seller’s election, this
Agreement shall be null, void ab initio and of no force or effect.
3.2    Independent Consideration. A portion of the amount deposited by Purchaser
pursuant to Section 3.1, in the amount of One Hundred Dollars ($100) (the
“Independent Consideration”) shall be earned by Seller upon execution and
delivery of this Agreement by Seller and Purchaser. The Independent
Consideration represents adequate bargained for consideration for Seller’s
execution and delivery of this Agreement and Purchaser’s right to have inspected
the Property pursuant to the terms hereof. The Independent Consideration is in
addition to and independent of any other consideration or payment provided for
herein and is nonrefundable in all events, except in the event of a Seller
default. Upon the “Closing” (as hereinafter defined) or the termination of this
Agreement, the Independent Consideration shall be paid to Seller and shall be
applicable to the Purchase Price, if the Closing occurs.
3.3    Closing Payment. The Purchase Price, as adjusted by the application of
the Deposit and by the prorations and credits specified herein, shall be paid by
Purchaser, by wire transfer of immediately available federal funds to an account
or accounts designated in writing by Seller on the “Closing Date” (as
hereinafter defined) (the amount being paid under this Section 3.3 being herein
called the “Closing Payment”).
4.    Title Matters; Due Diligence Review; Estoppel Certificates; Conditions
Precedent.
4.1    Title Matters.
4.1.1    Title to the Property.
(a)    As a condition to the Closing, First American Title Company (in its
capacity as title insurer, the “Title Company”) shall be irrevocably bound and
committed to insure Purchaser as the fee owner of the Real Property in the
amount of the Purchase Price by issuance of a CLTA owner’s title insurance
policy (the “Owner’s Policy”) in the standard form



--------------------------------------------------------------------------------



issued by the Title Company in the State of California subject only to the
“Permitted Exceptions” (as hereinafter defined). It is understood that Purchaser
may, at its own cost, obtain a Survey (as defined below) and request extended
coverage, including a number of endorsements to the Owner’s Policy during the
Due Diligence Period. Purchaser shall satisfy itself prior to the expiration of
the Due Diligence Period that the Title Company will be willing to issue such
extended coverage and endorsements at Closing; however, the issuance of such
extended coverage and endorsements shall not be a condition to Closing for
Purchaser’s benefit unless the Title Company has given Purchaser (with a copy to
Seller) its written commitment to issue such extended coverage and endorsements
prior to the expiration of the Due Diligence Period. Seller shall execute a
standard owner’s affidavit reasonably acceptable to the Title Company in
connection with the Title Company’s issuance of the Owner’s Policy.
(b)    Seller shall deliver to Purchaser within five (5) days following the date
hereof  a copy of a preliminary title report with respect to the Real Property
(the “Preliminary Title Report”) from the Title Company, together with legible
copies of each of the title exceptions noted therein. Purchaser may, at its own
expense, obtain an ALTA/ASCM Survey of the Real Property (“Survey”) during the
Due Diligence Period. If any exceptions(s) to title to the Real Property should
appear in the Preliminary Title Report or the Survey other than the Permitted
Exceptions (such exception(s) being herein called, collectively, the
“Unpermitted Exceptions”), subject to which Purchaser is unwilling to accept
title, and Purchaser shall provide Seller with written notice (the
“Title Objection Notice”) thereof not less than five (5) Business Days (or in
the case of any such exceptions that appear only on the Survey, two (2) Business
Days) prior to the expiration of the Due Diligence Period , Seller, in its sole
and absolute discretion, may undertake to eliminate the same subject to the
terms and conditions of this Section 4.1. Purchaser hereby waives any right
Purchaser may have to advance, as objections to title or as grounds for
Purchaser’s refusal to close this transaction, any Unpermitted Exception of
which Purchaser fails to notify Seller not less than five (5) Business Days
prior to the expiration of the Due Diligence Period unless (i) such Unpermitted
Exception was first raised by the Title Company subsequent to the date of the
Preliminary Title Report, and (ii) Purchaser shall notify Seller of the same
within five (5) days after the Title Company shall notify Purchaser of such
Unpermitted Exception (failure to so notify Seller shall be deemed to be a
waiver by Purchaser of its right to raise such Unpermitted Exception as an
objection to title or as a ground for Purchaser’s refusal to close the
transaction contemplated by this Agreement). Notwithstanding anything to the
contrary contained in this Agreement, Seller, in its sole discretion, shall have
the right, upon written notice to Purchaser at least three (3) Business Days
prior to the Scheduled Closing Date, to adjourn the Scheduled Closing Date for
up to thirty (30) days, provided that Seller shall notify Purchaser, in writing,
within three (3) Business Days after receipt by Seller of the Title Objection
Notice, whether or not it will endeavor to eliminate such Unpermitted
Exceptions, and if Seller fails to notify Purchaser within such three
(3) Business Day period, Seller shall be deemed to have elected not to cure such
Unpermitted Exceptions. Except as set forth below, notwithstanding the foregoing
or anything to the contrary set forth herein, Seller shall not under any
circumstance be required or obligated to cause the cure or removal of any
Unpermitted Exception including, without limitation, to bring any action or
proceeding, to make any payments or otherwise to incur any expense in order to
eliminate any Unpermitted Exception or to arrange for title insurance insuring
against enforcement of such Unpermitted Exception against, or collection of the
same out of, the Property, notwithstanding that



--------------------------------------------------------------------------------



Seller may have attempted to do so, or may have adjourned the Scheduled Closing
Date for such purpose; provided, however, notwithstanding the foregoing, Seller
shall (A) satisfy any mortgage or deed of trust placed on the Property by Seller
or any other monetary lien created by Seller and (B) not, after the date hereof,
create any exception which encumbers title to the Property without Purchaser’s
prior written consent.
(c)    If Seller is unable, elects not or is deemed to elect not, to eliminate
all Unpermitted Exceptions in accordance with the provisions of this
Section 4.1.1, or to arrange for title insurance or special endorsements
insuring against enforcement of such Unpermitted Exceptions against, or
collection of the same out of, the Property, and to convey title to the Real
Property in accordance with the terms herein on or before the Closing Date
(whether or not the Closing is adjourned as provided in Section 4.1.1(b)), then
Seller shall notify Purchaser that it elects not to remove the same, in which
event Purchaser shall have the right, as its sole remedy for such election of
Seller, by delivery of written notice to Seller within two (2) Business Days
following receipt of notice from Seller of its election not to remove such
Unpermitted Exceptions, to either (i) terminate this Agreement by written notice
delivered to Seller (in which event Escrowee shall return the Deposit to
Purchaser and no party hereto shall have any further obligations in connection
herewith except under those obligations, liabilities and provisions that
expressly survive the Closing or a termination of this Agreement (collectively,
the “Surviving Obligations”)), or (ii) accept title to the Real Property subject
to such Unpermitted Exception(s) without a reduction in, abatement of, or credit
against, the Purchase Price. The failure of Purchaser to deliver timely any
written notice of election under this Section 4.1.1(c) shall be conclusively
deemed to be an election under clause (ii) above.
(d)    If, on the Closing Date, there are any liens or encumbrances that Seller
is obligated to discharge under this Agreement, then Seller shall have the right
(but not the obligation) to use any portion of the Purchase Price to pay and
discharge the same, either by way of payment or by alternative manner reasonably
satisfactory to the Title Company, and the same shall not be deemed to be
Unpermitted Exceptions.
4.1.2    Permitted Exceptions to Title. The Real Property shall be sold and
conveyed subject to the following exceptions to title (the “Permitted
Exceptions”):
(a)    any state of facts that an accurate survey may show (without limiting
Purchaser’s right to obtain a Survey and request an extended coverage ALTA
owner’s title policy pursuant to Section 4.1.1 above)
(b)    all laws, ordinances, rules and regulations of the United States, the
State of California, or any agency, department, commission, bureau or
instrumentality of any of the foregoing having jurisdiction over the Property
(each, a “Governmental Authority”), as the same may now exist or may be
hereafter modified, supplemented or promulgated;
(c)    all presently existing and future liens of real estate taxes or
assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, provided that such items are not yet due
and payable and are apportioned as provided in this Agreement;



--------------------------------------------------------------------------------



(d)    any exceptions that Purchaser shall have agreed or be deemed to have
agreed to waive as an Unpermitted Exception; and
(e)    the printed exceptions which appear in the standard form owner’s policy
of the title insurance issued by the Title Company in the State of California;
4.2    Due Diligence Reviews. Except for title and survey matters (which shall
be governed by the provisions of Section 4.1 above), Purchaser shall have until
5:00 p.m. (Pacific time) on December 5, 2014, TIME BEING OF THE ESSENCE (the
period of time commencing upon the date hereof and continuing through and
including such time on such date being herein called the “Due Diligence Period”)
within which to perform and complete all of Purchaser’s due diligence
examinations, reviews and inspections of all matters pertaining to the purchase
of the Property, including all leases and service contracts, and all physical,
environmental and compliance matters and conditions respecting the Property
(collectively, the “Investigations”), which Investigations shall at all times be
subject to Purchaser’s compliance with the provisions of this Section 4.2.
During the Due Diligence Period, Seller shall provide Purchaser with reasonable
access to the Property upon reasonable advance notice and shall also make
available to Purchaser, at the offices of Seller and/or the property manager of
the Property, access to such leases, service contracts, and other contracts and
agreements with respect to the Property in Seller’s possession as Purchaser
shall reasonably request, all upon reasonable advance written notice; provided,
however, in no event shall Seller be obligated to make available (1) any
document or correspondence which is subject to the attorney- client privilege;
(2) any document or item which Seller is contractually bound to keep
confidential; (3) any documents pertaining to the marketing of the Property for
sale to prospective purchasers; (4) any internal memoranda, reports or
assessments relating to the Property; (5) appraisals of the Property whether
prepared internally by Seller or Seller’s affiliates or externally, or (6) any
documents which Seller considers confidential or proprietary. Any entry upon the
Property and all Investigations shall be made or performed during Seller’s
normal business hours and at the sole risk and expense of Purchaser, and shall
not interfere with the activities on or about the Property of Seller, its
tenants and their employees and invitees. Purchaser shall:
(f)    promptly repair any damage to the Property resulting from any such
Investigations and replace, refill and regrade any holes made in, or excavations
of, any portion of the Property used for such Investigations so that the
Property shall be in the same condition that it existed in prior to such
Investigations;
(g)    fully comply with all laws applicable to the Investigations and all other
activities undertaken in connection therewith;
(h)    permit Seller to have a representative present during all Investigations
undertaken hereunder;
(i)    take all actions and implement all protections necessary to ensure that
the Investigations and the equipment, materials, and substances generated, used
or brought onto the Property in connection with the Investigations, pose no
threat to the safety or health of persons or the environment, and cause no
damage to the Property or other property of Seller or other persons;



--------------------------------------------------------------------------------



(j)    furnish to Seller within five (5) Business Days following the termination
of this Agreement, if applicable, at no cost or expense to Seller, and without
any representation or warranty, copies of all surveys, soil test results,
engineering, asbestos, environmental and other studies and reports (other than
internal analysis and proprietary information of the Purchaser) relating to the
Investigations which Purchaser shall obtain with respect to the Property;
(k)    maintain or cause to be maintained, at Purchaser’s expense, a policy of
commercial general liability insurance, with a broad form contractual liability
endorsement and with a combined single limit of not less than $1,000,000 per
occurrence for bodily injury and property damage, automobile liability coverage
including owned and hired vehicles with a combined single limit of $1,000,000
per occurrence for bodily injury and property damage, and an excess umbrella
liability policy for bodily injury and property damage in the amount of
$5,000,000, insuring Purchaser, Seller, and J.P. Morgan Investment Management,
Inc. as additional insureds, against any injuries or damages to persons or
property that may result from or are related to (i) Purchaser’s and/or
Purchaser’s Representatives’ (as hereinafter defined) entry upon the Property,
(ii) any Investigations or other activities conducted thereon, and/or (iii) any
and all other activities undertaken by Purchaser and/or Purchaser’s
Representatives, all of which insurance shall be on an “occurrence form” and
issued by insurance companies licensed to do business in the State of
California, and deliver proof of such insurance to Seller upon request;
(l)    not permit the Investigations or any other activities undertaken by
Purchaser or Purchaser’s Representatives to result in any liens, judgments or
other encumbrances being filed or recorded against the Property, and Purchaser
shall, at its sole cost and expense, immediately discharge of record any such
liens or encumbrances that are so filed or recorded (including, without
limitation, liens for services, labor or materials furnished); and
(m)    indemnify Seller and any agent, advisor, representative, affiliate,
employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity (each, a “Person”) acting on
Seller’s behalf or otherwise related to or affiliated with Seller (collectively,
“Seller Related Parties”) and hold harmless Seller and Seller Related Parties
from and against any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including, without limitation, attorneys’ fees
and disbursements) (collectively, “Claims”), suffered or incurred by Seller or
any Seller Related Party and arising out of or in connection with
(i) Purchaser’s and/or Purchaser’s Representatives’ entry upon the Property,
(ii) any Investigations or other activities conducted thereon by Purchaser or
Purchaser’s Representatives, (iii) any liens or encumbrances filed or recorded
against the Property as a consequence of the Investigations and/or (iv) any and
all other activities undertaken by Purchaser or Purchaser’s Representatives with
respect to the Property. The foregoing indemnity shall not include any Claims
that result solely from the mere discovery, by Purchaser or Purchaser’s
Representatives, of pre-existing conditions on the Property during
Investigations conducted pursuant to, and in accordance with, the terms of this
Agreement.
Without limiting the foregoing, in no event shall Purchaser or Purchaser’s
Representatives, without the prior written consent of Seller: (x) make any
intrusive physical testing



--------------------------------------------------------------------------------



(environmental, structural or otherwise) at the Property (such as soil borings,
water samplings or the like), (y) contact any tenant of the Property, except for
a confirmatory interview with Tenant; provided, however, that Purchaser shall
notify Seller if Purchaser desires to interview Tenant, Seller or Seller’s
agent(s) shall schedule such confirmatory Tenant interview, and Seller or
Seller’s agent(s) shall have the right to be present at the confirmatory Tenant
interview (Purchaser acknowledges that Purchaser shall have no right to directly
notify Tenant of an interview request, and that such interview request shall be
directed to Seller, who shall, or shall direct its agent(s) to, schedule such
confirmatory Tenant interview) and/or (z) contact any Governmental Authority
having jurisdiction over the Property, except with respect to obtaining a zoning
compliance letter and public records with respect to the Property.
The provisions of this Section 4.2 shall survive the Closing or a termination of
this Agreement.
4.2.1    Property Information and Confidentiality. All “Information” (as
hereinafter defined) provided to Purchaser shall be subject to the following
terms and conditions:
(n)    Any information provided or to be provided with respect to the Property
is solely for the convenience of Purchaser and Purchaser’s Representatives and
was or will be obtained from a variety of sources. Neither Seller nor any Seller
Related Party has made any independent investigation or verification of such
information and, except as otherwise expressly provided in this Agreement, makes
no (and expressly disclaims all) representations and warranties as to the truth,
accuracy or completeness of the Information, or any other studies, documents,
reports or other information provided to Purchaser hereunder and expressly
disclaims any implied representations as to any matter disclosed or omitted.
Neither Seller nor any Seller Related Party shall be liable for any mistakes,
omissions, misrepresentations or any failure to investigate the Property nor
shall Seller or any Seller Related Party be bound in any manner by any verbal or
written statements, representations, appraisals, environmental assessment
reports, or other information pertaining to the Property or the operation
thereof, except as expressly set forth in this Agreement.
(o)    Neither Purchaser nor Purchaser’s Representatives shall, at any time or
in any manner, either directly or indirectly, divulge, disclose or communicate
to any Person the Information, or any other knowledge or information acquired by
Purchaser or Purchaser’s Representatives from Seller, any Seller Related Party
or by Purchaser’s own inspections and investigations, other than matters that
were in the public domain at the time of receipt by Purchaser or Purchaser’s
Representatives. Without Seller’s prior written consent, Purchaser shall not
disclose and Purchaser shall direct Purchaser’s Representatives not to disclose
to any Person any of the terms, conditions or other facts with respect to this
Agreement, including, without limitation, the status hereof, and shall not
market or offer the Property for sale. Notwithstanding the foregoing, Purchaser
may disclose such of the Information and its other reports, studies, documents
and other matters generated by it and the terms of this Agreement (i) as
required by law or court order (provided prior written notice of such disclosure
shall be provided to Seller) and (ii) as Purchaser deems necessary or desirable
to Purchaser’s Representatives in connection with Purchaser’s Investigation and
the transaction contemplated hereby, provided that those to whom such
Information is disclosed are informed of the confidential nature thereof and
agree(s) to keep the same confidential in



--------------------------------------------------------------------------------



accordance with the terms and conditions hereof. In addition, notwithstanding
anything in this Section 4.2.1(b) or elsewhere in this Agreement to the
contrary, Seller recognizes that if Purchaser assigns its rights and obligations
under this Agreement to Hines Global REIT, Inc. or Hines Global REIT II, Inc.
(in either event, the “REIT”), or to an entity which is directly or indirectly
owned by either such REIT, such REIT is a public non-traded company, and Seller
acknowledges and agrees that Purchaser or the REIT may disclose in press
releases, SEC and other filings with governmental authorities, financial
statements and/or other communications such information regarding the
transactions contemplated hereby and any such information relating to the
Property as may be necessary or advisable under federal or state securities law,
rules or regulations (including U.S. Securities and Exchange Commission (“SEC”)
rules and regulations). The REIT may be required by the SEC rules and
regulations to publicly disclose the possible transactions contemplated hereby
and file the contract with the SEC promptly after the execution of the same by
both parties or as sooner required by law, but in such event the REIT will
redact any reference to J.P. Morgan Investment Management, Inc. or J.P. Morgan
and will also redact any reference to the Purchase Price or other economic terms
of this transaction to the extent permitted to comply with the SEC rules and
regulations at the time of the filing.
(p)    Purchaser shall indemnify and hold harmless Seller and all Seller Related
Parties from and against any and all Claims (excluding however any consequential
type damages or punitive damages) suffered or incurred by Seller or any Seller
Related Parties and arising out of or in connection with a breach by Purchaser
or Purchaser’s Representatives of the provisions of this Section 4.2.1.
(q)    Purchaser and Purchaser’s Representatives shall use reasonable care to
maintain in good condition all of the Information furnished or made available to
Purchaser and/or Purchaser’s Representatives in accordance with this
Section 4.2.1. If this Agreement is terminated, then Purchaser and Purchaser’s
Representatives shall promptly deliver to Seller all originals and copies of the
Information in the possession of Purchaser and Purchaser’s Representatives;
provided, however, that Purchaser may retain one copy of the Information in its
files to the extent required to comply with Purchaser’s existing document
retention policies for its internal audit purposes and this provision shall not
be construed to require Purchaser to permanently delete the Information from the
hard drives on its internal computer system.
(r)    As used in this Agreement, the term “Information” shall mean any of the
following: (i) all information and documents in any way relating to the
Property, the operation thereof or the sale thereof, including, without
limitation, all leases and contracts furnished to, or otherwise made available
for review by, Purchaser or its directors, officers, employees, affiliates,
partners, members, brokers, agents or other representatives, including, without
limitation, attorneys, accountants, contractors, consultants, engineers and
financial advisors (collectively, “Purchaser’s Representatives”), by Seller or
any Seller Related Party or their agents or representatives, including, without
limitation, their contractors, engineers, attorneys, accountants, consultants,
brokers or advisors, and (ii) all analyses, compilations, data, studies, reports
or other information or documents prepared or obtained by Purchaser or
Purchaser’s Representatives containing or based on, in whole or in part, the
information or documents described in the preceding clause (i), the
Investigations, or otherwise reflecting their review or investigation of the
Property.



--------------------------------------------------------------------------------



Seller shall make available to Purchaser all Information in Seller’s possession
or control within three (3) Business Days of the full execution and delivery of
this Agreement.
(s)    In addition to any other remedies available to Seller, Seller shall have
the right to seek equitable relief, including, without limitation, injunctive
relief or specific performance, against Purchaser or Purchaser’s Representatives
in order to enforce the provisions of this Section 4.2.1.
(t)    Notwithstanding any terms or conditions in this Agreement to the
contrary, no conditions of confidentiality within the meaning of IRC §6111(d) or
the Treasury Regulations promulgated under IRC Sec. 6011 are intended, and the
parties hereto are expressly authorized to disclose every U.S. federal income
tax aspect of any transaction covered by this Agreement with any and all
Persons, without limitation of any kind.
(u)    The provisions of this Section 4.2.1 shall survive the Closing or a
termination of this Agreement.
4.2.2    Termination Right. If, on or before the expiration of the Due Diligence
Period, Purchaser shall determine that it intends to proceed with the
acquisition of the Property, then Purchaser shall promptly notify Seller of such
determination in writing on or before the expiration of the Due Diligence Period
(such notice being herein called the “Go Forward Notice”) (and, thereafter,
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 4.2.2 and, except as expressly provided otherwise in this
Agreement, the Deposit shall be nonrefundable to Purchaser). However, if
Purchaser shall fail to deliver the Go Forward Notice to Seller on or before the
expiration of the Due Diligence Period, which Purchaser may deliver or not
deliver in Purchaser’s sole and absolute discretion, TIME BEING OF THE ESSENCE,
then Purchaser shall be deemed to have elected to terminate this Agreement,
whereupon the Deposit shall, subject to Section 3.2, be promptly returned to
Purchaser, and this Agreement and the obligations of the parties hereunder shall
terminate (and no party hereto shall have any further obligations in connection
herewith except for the Surviving Obligations). .
4.3    Tenant Estoppel Certificate. Receipt of an estoppel certificate (the
“Tenant Estoppel Certificate”) executed by Acushnet Company, a Delaware
corporation (the “Tenant”), the sole tenant occupying space at the Property,
dated no earlier than thirty (30) days prior to the Closing, shall be a
condition precedent to Purchaser’s obligation to purchase the Property
hereunder. Seller shall use commercially reasonable efforts (and, as used in
this Agreement, commercially reasonable efforts shall not be deemed to include
any obligation to institute legal proceedings, deliver notices of default or to
expend any monies) to obtain such Tenant Estoppel Certificate, which shall be
substantially in the form attached hereto as Exhibit B, as modified to make the
statements contained therein factually correct (which form is the form of
estoppel certificate attached to the Lease). If the Tenant Estoppel Certificate
(i) discloses adverse economic terms against the Landlord that were not
disclosed in writing to Purchaser prior to the date of this Agreement,
(ii) alleges a material default of either party under the Lease, (iii) discloses
a material dispute between Seller and Tenant, (iv) fails to confirm that the
Lease is in full force and effect or (v) includes material changes from the form
attached hereto as Exhibit B, and such matters have not been disclosed to
Purchaser prior to the expiration of the Due Diligence Period, and, in each
case, are not cured or satisfied by



--------------------------------------------------------------------------------



Seller prior to the Closing, then the Tenant Estoppel Certificate shall not
satisfy the condition to Closing set forth herein for the benefit of Purchaser.
Prior to delivering the Tenant Estoppel Certificate to Tenant for execution,
Seller shall prepare and deliver the same to Purchaser for Purchaser’s
reasonable approval. If Purchaser fails to notify Seller in writing of
Purchaser’s approval or reasonable disapproval (with detailed proposed revisions
that will be acceptable to Purchaser) of the Tenant Estoppel Certificate
submitted by Seller by the date which is two (2) Business Days after the date of
Purchaser’s receipt of the Tenant Estoppel Certificate, Purchaser shall be
deemed to have approved the Tenant Estoppel Certificate for submittal to Tenant.
Once the Tenant Estoppel Certificate has been executed by Tenant, Seller shall
submit Tenant Estoppel Certificate to Purchaser for Purchaser’s approval. The
Tenant Estoppel Certificate received by Purchaser shall be deemed acceptable
unless Purchaser objects to the Tenant Estoppel Certificate not later than three
(3) Business Days following actual receipt. The failure of Seller to deliver the
Tenant Estoppel Certificate shall not be a breach or default by Seller under
this Agreement, and shall only be a failure of a condition to Closing for
Purchaser’s benefit, in which event Purchaser’s sole recourse hereunder in the
event of any such failure shall be, in Purchaser’s sole and absolute discretion,
to either (i) waive receipt of the Tenant Estoppel Certificate and proceed to
the Closing on the Scheduled Closing Date, or (ii) to terminate this Agreement
by written notice delivered to Seller (in which event Escrowee shall return the
Deposit to Purchaser and no party hereto shall have any further obligations in
connection herewith except for the Surviving Obligations). Notwithstanding
anything to the contrary contained in this Agreement, Seller, in its sole
discretion, shall have the right, upon written notice to Purchaser at least two
(2) Business Days prior to the Scheduled Closing Date, to adjourn the Scheduled
Closing Date for up to thirty (30) days to deliver the Tenant Estoppel
Certificate. If Seller delivers to Purchaser the Tenant Estoppel Certificate
less than five (5) days prior to the Scheduled Closing Date, then the Scheduled
Closing Date shall be automatically extended such that the Scheduled Closing
Date shall be the date that is five (5) days after the date on which Seller
delivers to Purchaser the Tenant Estoppel Certificate.
4.4    Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to (i) the performance and observance, in all material respects, by
Seller of all covenants and agreements of this Agreement to be performed or
observed by Seller prior to or on the Closing Date, (ii) the fulfillment on or
before the Closing Date of all other conditions precedent to Closing benefiting
Purchaser specifically enumerated in this Agreement, including, without
limitation, the receipt of the Tenant Estoppel Certificate set forth in Section
4.3, above, any or all of which may be waived by Purchaser in its sole
discretion, (iii) the representations and warranties of Seller set forth in
Section 7.1.1 being true and correct in all material respects on the Closing
Date (except those representations and warranties modified by a materiality
standard, which shall be true in all respects), (iv) the Lease (as defined in
Section 7.1.1(a)) shall not have terminated nor shall Seller, as Landlord under
the Lease, have delivered or received a notice of default under the Lease which
remains uncured (provided that it shall not be a failure of this condition
precedent if Purchaser alleges that Tenant is in default under the Lease as of
the Closing as to which Seller has neither delivered to nor received from Tenant
a written notice of default), and (v) Tenant shall not be the subject of any
bankruptcy or insolvency proceedings.



--------------------------------------------------------------------------------



4.5    Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to (i) the performance and observance, in all material respects, by Purchaser of
all covenants and agreements of this Agreement to be performed or observed by
Purchaser prior to or on the Closing Date (provided that Purchaser shall have
delivered the full amount of the Closing Payment), (ii) the fulfillment on or
before the Closing Date of all other conditions precedent to Closing benefiting
Seller specifically set forth in this Agreement, any or all of which may be
waived by Seller in its sole discretion, and (iii) the representations and
warranties of Purchaser set forth in Section 7.3 being true and correct in all
material respects on the Closing Date.
5.    Closing. The closing (the “Closing”) of the sale and purchase contemplated
herein shall occur at noon (Pacific time) on or before December 30, 2014 (the
“Scheduled Closing Date”) (as the same may be extended as expressly provided
herein), TIME BEING OF THE ESSENCE, pursuant to escrow instructions consistent
with the terms of this Agreement and otherwise mutually satisfactory to Seller
and Purchaser (the date on which the Closing shall occur being herein referred
to as the “Closing Date”). The Closing shall constitute approval by each party
of all matters to which such party has a right of approval and a waiver of all
conditions precedent.
5.1    Seller Deliveries. At least one (1) Business Day prior to the Closing,
Seller shall deliver or cause to be delivered to Escrowee the following items
executed and acknowledged by Seller, as appropriate:
(a)    a deed (the “Deed”) in the form attached hereto as Exhibit C.
(b)    an assignment and assumption of Lease (the “Assignment and Assumption of
Lease”), in the form attached hereto as Exhibit D.
(c)    a bill of sale and general assignment (the “Bill of Sale and General
Assignment”), in the form attached hereto as Exhibit E.
(d)    a certification of non-foreign status in the form attached hereto as
Exhibit F, and any required state certificate that is sufficient to exempt
Seller from any state withholding requirements with respect to the transactions
contemplated hereby.
(e)    all existing surveys, blueprints, drawings, plans and specifications for
or with respect to the Property or any part thereof, to the extent the same are
in Seller’s possession.
(f)    all keys to the Improvements, to the extent the same are in Seller’s
possession.
(g)    the original of the Lease, to the extent the same is in Seller’s
possession.
(h)    all applicable transfer tax forms, if any.
(i)    the Owner’s Affidavit.



--------------------------------------------------------------------------------



(j)    such further instruments as may be reasonably required by the
Title Company to record the Deed.
(k)    a notice to Tenant (the “Tenant Notice”) in the form attached hereto as
Exhibit G, advising Tenant of the sale of the Property to Purchaser and
directing it to make all payments to Purchaser or its designee, which Tenant
Notice Purchaser shall, at Purchaser’s sole cost and expense, either mail by
certified mail return receipt requested or hand-deliver to Tenant.
(l)    evidence reasonably satisfactory to the Title Company respecting the due
organization of Seller and the due authorization and execution by Seller of this
Agreement and the documents required to be delivered hereunder.
5.2    Purchaser Deliveries. Except as provided below, at least one (1) Business
Day prior to the Closing, Purchaser shall deliver or cause to be delivered
Escrowee the following items executed and acknowledged by Purchaser, as
appropriate:
(m)    payment of the Closing Payment to be made on or before 11:00 a.m.
(Pacific Time) on the Closing Date, in accordance with Section 3 above.
(n)    the Assignment and Assumption of Lease .
(o)    all applicable transfer tax forms, if any.
(p)    such further instruments as may be reasonably necessary to record the
Deed.
(q)    the Tenant Notice.
(r)    evidence reasonably satisfactory to the Title Company respecting the due
organization of Purchaser and the due authorization and execution by Purchaser
of this Agreement and the documents required to be delivered hereunder.
5.3    Closing Costs. Seller shall pay (a) all state, county and city transfer
taxes, including transfer taxes of the State of California, the County of San
Diego and the City of Carlsbad, payable in connection with the transaction
contemplated herein, (b) the portion of the title insurance premium for the
Owner’s Policy in the amount of the Purchase Price, including any endorsements
obtained by Seller to address Unpermitted Exceptions in the Title Objection
Notice, and (c) one-half (1/2) of the costs of Escrowee. Purchaser shall pay
(i) the cost of any title endorsements and affirmative insurance required by
Purchaser including, without limitation, the additional cost to obtain ALTA
extended coverage under the Owner’s Policy, (ii) the costs of any Survey,
(iii) all recording charges payable in connection with the recording of the
Deed, (iv) one-half (1/2) of the costs of Escrowee and (v) all fees, costs or
expenses in connection with Purchaser’s due diligence reviews hereunder. Any
other closing costs shall be allocated in accordance with local custom. Except
as expressly provided in the indemnities set forth in this Agreement, Seller and
Purchaser shall pay their respective legal, consulting and other professional
fees and expenses incurred in connection with this Agreement and the transaction
contemplated hereby and their respective shares



--------------------------------------------------------------------------------



of prorations as hereinafter provided. The provisions of this Section 5.3 shall
survive the Closing or a termination of this Agreement.
5.4    Prorations.
5.4.1    The following provisions shall govern the adjustments and prorations
that shall be made at Closing and the allocation of income and expenses from the
Property between Seller and Purchaser. Except as expressly provided in this
Section 5.4.1, all items of operating revenue and operating expenses of the
Property, with respect to the period prior to 12:00 a.m. local time (the
“Cut-off Time”) at the Property on the Closing Date, shall be for the account of
Seller and all items of operating revenue and operating expenses of the Property
with respect to the period from and after the Cut-off Time, shall be for the
account of Purchaser. Without limitation on the foregoing the following shall be
prorated between Purchaser and Seller as of the Cut-off Time:
(a)    All real estate taxes, water charges, sewer rents, vault charges and
assessments on the Property on the basis of the fiscal year for which assessed.
In no event shall Seller be charged with or be responsible for any increase in
the taxes on the Property resulting from the sale of the Property or from any
improvements made or leases entered into on or after the Closing Date. If any
assessments on the Property are payable in installments, then the installment
for the current period shall be prorated (with Purchaser assuming the obligation
to pay any installments due after the Closing Date).
(b)    Subject to this Section 5.4.1(b), all fixed rent and regularly scheduled
items of additional rent under the Lease, and other tenant charges if, as and
when received. Seller shall deliver or provide a credit in an amount equal to
all prepaid rentals for periods after the Closing Date. Rents which are
delinquent as of the Closing Date shall not be prorated on the Closing Date.
Purchaser shall include such delinquencies in its normal billing and shall
diligently pursue the collection thereof in good faith after the Closing Date
(but Purchaser shall not be required to litigate or declare a default in any
Lease). To the extent Purchaser receives rents on or after the Closing Date,
such payments shall be applied first toward the rents for the month in which the
Closing occurs, second to the rents that shall then be due and payable to
Purchaser, and third to any delinquent rents owed to Seller, with Seller’s share
thereof being held by Purchaser in trust for Seller and promptly delivered to
Seller by Purchaser. Purchaser may not waive any delinquent rents nor modify the
Lease so as to reduce or otherwise affect amounts owed thereunder for any period
in which Seller is entitled to receive a share of charges or amounts without
first obtaining Seller’s written consent, which consent may be given or withheld
in Seller’s sole and absolute discretion. Seller hereby reserves the right to
pursue any remedy against Tenant with respect to delinquent rents and any other
amounts to Seller (but shall not be entitled to terminate the Lease or Tenant’s
right to possession), which right shall include the right to continue or
commence legal actions or proceedings against Tenant. Delivery of the Assignment
and Assumption of Lease and Contracts shall not constitute a waiver by Seller of
such right, and such right shall survive the Closing. Purchaser shall reasonably
cooperate with Seller in any collection efforts hereunder, at no cost or expense
to Purchaser (but shall not be required to litigate or declare a default under
the Lease). With respect to delinquent rents and any other amounts or other
rights of any kind respecting tenants,



--------------------------------------------------------------------------------



if any, who are no longer tenants of the Property as of the Closing Date, Seller
shall retain all rights relating thereto.
(c)    Tenant is obligated to pay, as additional rent, certain escalations in
base rent and pass throughs of operating and similar expenses pursuant to the
terms of the Lease (collectively, “Additional Rents”). As to any Additional
Rents that are based on estimates and that are subject to adjustment or
reconciliation pursuant to the Lease after the Closing Date, Seller shall
perform an estimated reconciliation for the portion of calendar year 2014 ending
on the Closing Date, with respect to Additional Rents received for such period
from Tenant and the underlying operating expenses to which they relate. If,
based on Seller’s estimated reconciliation, during the period commencing on
January 1, 2014 and ending on the Closing Date, Seller collected estimated
Additional Rents in excess of Tenant’s share of such expenses for such period as
shown on such reconciliation, then Seller shall credit Purchaser for such excess
and Purchaser shall be responsible for crediting or repaying such amounts to
Tenant. If, based on Seller’s estimated reconciliation, during the period
commencing on January 1, 2014 and ending on the Closing Date, Seller collected
estimated Additional Rents less than Tenant’s share of such expenses for such
period as shown on such reconciliation, then Purchaser shall credit Seller for
such deficiency and Purchaser shall be responsible for obtaining such amounts
from Tenant. The parties shall “re-prorate” such Additional Rents (including any
portions thereof that may be required to be refunded to Tenant) at the time that
such estimates are actually adjusted or reconciled pursuant to the terms of the
Lease (taking into account the credit, if any, given at Closing related thereto,
but in all events not later than March 31, 2015). Any amounts that may be due
Seller as a result of such re-prorations shall be paid by Purchaser to Seller
within ten (10) Business Days after Purchaser collects such amounts from Tenant
(which Purchaser shall use commercially reasonable efforts to collect), and any
amounts that may be due from Seller as a result of such re-prorations shall be
paid by Seller to Purchaser within ten (10) Business Days after written request
therefor is delivered to Seller by Purchaser (to the extent not previously
credited at Closing as provided above). Seller shall be entitled to collect any
Additional Rents directly from the Tenant to the extent relating to its period
of ownership.
(d)    To the extent that Tenant, pursuant to a right contained in the Lease,
conducts an audit respecting any Additional Rents calculation (a “Tenant Audit”)
for calendar year 2014, or otherwise becomes entitled to a refund of an
Additional Rents with respect to calendar year 2014, Seller shall be liable for
any refunds due to Tenant or shall be entitled to receive and retain any
additional payments due from Tenant as the result of the Tenant Audit relating
to the portion of calendar year 2014 occurring prior to the Closing. Tenant
Audits for calendar 2014 shall be settled by Seller in accordance with the
Lease, with Seller reserving all rights to contest any Tenant claims, which
settlement shall be subject to Purchaser’s approval, which shall not be
unreasonably withheld, delayed or conditioned. Purchaser shall advise Seller of
any such Tenant Audit for calendar 2014 that it receives notice of, and shall
consult with Seller regarding same. Within ten (10) business days after the time
of final calculation and collection from (or refund to) Tenant as a result of
the Tenant Audit for calendar 2014, there shall be a re-proration between Seller
and Purchaser. This provisions of this Section 5.4.1(d) will survive one (1)
year after Closing.



--------------------------------------------------------------------------------



(e)    Charges and payments under Contracts or permitted renewals or
replacements thereof assigned to Purchaser pursuant to the Assignment and
Assumption of Contracts.
(f)    Any prepaid items, including, without limitation, fees for licenses which
are transferred to Purchaser at the Closing and annual permit and inspection
fees.
(g)    Utilities, including, without limitation, telephone, steam, electricity
and gas, on the basis of the most recently issued bills therefor, subject to
adjustment after the Closing when the next bills are available, or if current
meter readings are available, on the basis of such readings.
(h)    Deposits with telephone and other utility companies, and any other
persons or entities who supply goods or services in connection with the Property
if the same are assigned to Purchaser at the Closing, which shall be credited in
their entirety to Seller.
(i)    Such other items as are customarily apportioned between sellers and
purchasers of real properties of a type similar to the Property and located in
the same geographic area as the Property subject to Section 7.2.3(a) hereof.
5.4.2    If any of the items described in Section 5.4.1 hereof cannot be
apportioned at the Closing because of the unavailability of information as to
the amounts which are to be apportioned or otherwise, or are incorrectly
apportioned at Closing or subsequent thereto, such items shall be apportioned or
reapportioned, as the case may be, as soon as practicable after the Closing Date
or the date such error is discovered, as applicable; provided that (i) with the
exception of any item required to be apportioned pursuant to Section 5.4.1(a),
(b) (c) or (d), neither party shall have the right to request apportionment or
reapportionment of any such item at any time following the ninetieth (90th) day
after the Closing Date (ii) with respect to the items required to be apportioned
pursuant to Section 5.4.1(a), (b) or (c), neither party shall have the right to
request apportionment or reapportionment of any such item at any time following
the one hundred eightieth (180th) day after the Closing Date, except as
otherwise provided in Section 5.4.3, and (iii) with respect to the items in
Section 5.4.1(d), neither party shall have the right to request reapportionment
of any such item unless the Tenant Audit has commenced within the earlier of one
(1) year after Closing Date or the outside date permitted by the terms of the
Lease.
5.4.3    If the Closing shall occur before a real estate tax rate or assessment
is fixed for the tax year in which the Closing occurs, the apportionment of
taxes at the Closing shall be upon the basis of the tax rate or assessment for
the preceding fiscal year applied to the latest assessed valuation. Promptly
after the new tax rate or assessment is fixed, the apportionment of taxes or
assessments shall be recomputed and any discrepancy resulting from such
recomputation and any errors or omissions in computing apportionments at Closing
shall be promptly corrected and the proper party reimbursed.
5.4.4    Items to be prorated at the Closing shall include a credit to Seller
for costs and expenses incurred by Seller in connection with any modifications
to the Lease entered into after the date hereof in accordance with the terms and
conditions set forth in Section 7.2.3(a)



--------------------------------------------------------------------------------



of this Agreement. Seller shall be responsible for all unpaid brokerage and
leasing commissions and tenant improvement costs required to be paid by the
landlord for the existing term of the Lease, which costs are set forth on
Exhibit H attached hereto (collectively, “Seller Leasing Costs”). Purchaser
shall be responsible for and expressly assumes the obligation to pay all
brokerage and leasing commissions, tenant improvement costs and other
out-of-pocket Tenant inducements (collectively, “Purchaser Leasing Costs”) in
connection with modifications to the Lease entered into after the date hereof.
If, at the Closing, Seller has paid any Purchaser Leasing Costs, the prorations
at the Closing shall include an appropriate credit to Seller. If, at the
Closing, there remain unpaid Seller Leasing Costs, Purchaser shall expressly
assume the responsibility to pay such unpaid Seller Leasing Costs, and the
prorations at the Closing shall include an appropriate credit to Purchaser.
5.4.5    The provisions of this Section 5.4 shall survive the Closing.
6.    Condemnation or Destruction of Property. If, after the date hereof but
prior to the Closing Date, either eminent domain or condemnation proceedings are
instituted against any portion of the Property or any of the improvements on the
Property are damaged or destroyed by fire or other casualty, then Seller shall
promptly deliver, or cause to be delivered, to Purchaser, notice of any such
eminent domain proceedings or casualty. Seller shall have no obligation to
restore, repair or replace any portion of the Property or any such damage or
destruction. Seller shall, at the Closing, assign to Purchaser all of Seller’s
interest in all awards or other proceeds for such taking by eminent domain or
condemnation or the proceeds of any insurance collected by Seller for such
damage or destruction (unless Seller shall have repaired such damage or
destruction prior to the Closing and except to the extent any such awards,
proceeds or insurance are attributable to lost rents or items applicable to any
period prior to the Closing), less the amount of all costs incurred by Seller in
connection with the repair of such damage or destruction or collection costs of
Seller respecting any awards or other proceeds for such taking by eminent domain
or condemnation or any uncollected insurance proceeds which Seller may be
entitled to receive from such damage or destruction, as applicable. In
connection with any assignment of awards, proceeds or insurance hereunder,
Seller shall credit Purchaser with an amount equal to the applicable deductible
amount under Seller’s insurance (but not more than the amount by which the cost,
as of the Closing Date, to repair the damage is greater than the amount of
insurance proceeds assigned to Purchaser) and the amount of any damage not
covered by Seller’s insurance; provided, however, if (i) the amount of the
damage or the value of the proposed taking (as determined by an independent
third party contractor or engineer selected by Seller and reasonably approved by
Purchaser) shall exceed the sum of One Million Dollars ($1,000,000), (ii) the
proposed taking would materially, adversely affect the access to or use of
parking areas of the Property or the means of ingress and egress to and from the
Property, (iii) there is a damage or destruction or a proposed taking which
allows the Tenant to terminate its Lease or abate more than one month of rent,
or (iv) the amount of damage which is uninsured under Seller’s insurance policy
exceeds Five Hundred Thousand Dollars ($500,000) and Seller does not elect, in
its sole and absolute discretion, to credit Purchaser for the amount necessary
to repair such damage, then Purchaser shall have the right to terminate this
Agreement by notice to Seller given within ten (10) days after notification to
Purchaser of the estimated amount of damages or the determination of the value
of the proposed taking. In any instance where this Agreement is terminated
pursuant to this Section 6, the Deposit shall be promptly returned to Purchaser,
and this



--------------------------------------------------------------------------------



Agreement and the obligations of the parties hereunder shall terminate (and no
party hereto shall have any further obligations in connection herewith except
for the Surviving Obligations). The parties hereby waive the provisions of any
statute which provides for a different outcome or treatment in the event of a
casualty or a condemnation or eminent domain proceeding. The provisions of this
Section 6 shall survive the Closing or any termination hereof.
7.    Representations, Warranties and Covenants.
7.1    Representations, Warranties and Covenants of Seller.
7.1.1    Representations and Warranties of Seller. Subject to the provisions of
this Section 7.1.1, Seller hereby represents to Purchaser that, as of the date
of this Agreement and as of the Closing:
(a)    Lease. Seller has not entered into any leases, licenses or other
occupancy agreements to which Seller is a party or is bound affecting any
portion of the Property which will be in force after the Closing Date other than
the Lease and there are no other leases, licenses, or other occupancy agreements
in connection with the Property that remain in effect. As used herein, “Lease”
shall be deemed to mean, collectively, (i) the lease with Tenant described on
Exhibit I attached hereto (the “Lease Exhibit”) and (ii) any amendments,
modifications or supplements thereto entered into after the Effective Date in
accordance with the terms hereof. To the best of Seller’s knowledge, as of the
date of this Agreement (x) the Lease is in full force and effect and has not
been amended except as set forth in the Lease Exhibit and (y) the Lease Exhibit
is true and correct in all material respects. Seller has neither received nor
delivered any written notice of any monetary or material non-monetary default
under the Lease. Notwithstanding any other provisions hereof, Seller makes no
representation or warranty and, subject to the provisions of Section 4.4 above,
assumes no responsibility with respect to the continued occupancy of the
Property, or any part thereof, by Tenant.
(b)    Litigation. There is no pending or, to the best of Seller’s knowledge,
threatened, litigation or condemnation action against the Property or against
Seller with respect to the Property as of the date of this Agreement.
(c)    No Insolvency. Seller is not a debtor in any state or federal insolvency,
bankruptcy, receivership proceeding.
(d)    Non-Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code, as amended (the “Code”).
(e)    Contracts. Seller has not entered into any service or equipment leasing
contracts relating to the Property, except for the Contracts. As used in this
Agreement, the “Contracts” shall be deemed to mean, collectively, the contracts
described on Exhibit J attached hereto.
(f)    Lease Brokerage Agreements; Leasing Commission Agreements. As of the date
hereof, Seller has not entered into any lease brokerage agreements or



--------------------------------------------------------------------------------



leasing commission agreements other than as described on Exhibit L attached
hereto that shall be binding upon Purchaser following Closing. As of the date
hereof, there exist no outstanding Seller Leasing Costs except as set forth on
Exhibit H.
(g)    Due Authority. This Agreement and all agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Seller are, or on the Closing Date will be, duly authorized, executed and
delivered by and are binding upon Seller. Seller is a limited liability company,
duly organized and validly existing and in good standing under the laws of the
State of Delaware, and is duly authorized and qualified to do all things
required of it under this Agreement.
(h)    Compliance with Laws. Seller has received no written notice of any
uncured condition currently or previously existing on the Property or any
portion thereof which constitutes a violation of any existing laws, ordinances
and orders of all applicable federal, state, city and other governmental
authorities in effect as of the date of this Agreement (collectively, “Laws”)
applicable to the Property and to Seller’s actual knowledge, no such condition
exists.
(i)    Preferential Rights. Seller has not granted any options or rights of
first refusal or rights of first offer to third parties to purchase or otherwise
acquire an interest in the Property which have not previously expired.
(j)    Environmental Reports. Seller has provided or made available to Purchaser
all reports, studies and documents in Seller’s possession regarding the
environmental condition of or any hazardous materials or substances (as defined
by applicable law) associated with the Property.
(k)    ERISA. Seller represents and warrants that neither the execution of this
Agreement nor the consummation of the transactions contemplated herein
(including those transactions occurring after the Closing) shall constitute a
“prohibited transaction” within the meaning of Title 26 of U.S. Code Section
4975 (“Code”) or Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), which transaction is not exempt under Section
4975(d) of the Code or Section 406 of ERISA or a Department of Labor Class
Exemption. Seller has not, and has never had, any employees at the Property, and
Purchaser will have no liability to any employee of Seller or its affiliates as
a result of the Closing of the transactions contemplated hereby.
(l)    None of Seller nor any of its officers, directors, control persons or any
person or entity that directly or indirectly owns 10% or more of the equity
interests of Seller is listed in the “Alphabetical Listing of Blocked Persons,
Specially Designated Nations, Specially Designated Terrorists, Specially
Designated Global Terrorists, Foreign Terrorist Organizations, and Specially
Designated Narcotics Traffickers” published by the United States Office of
Foreign Assets Control, as in effect from time to time, and as such list is
located on the U.S. Department of Treasury’s website:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx.



--------------------------------------------------------------------------------



Notwithstanding and without limiting the foregoing, (i) if any of the
representations or warranties of Seller contained in this Agreement or in any
document or instrument delivered in connection herewith are materially false or
inaccurate, or Seller is in material breach or default of any of its obligations
under this Agreement that survive Closing, and Purchaser nonetheless closes the
transactions hereunder and purchases the Property, then Seller shall have no
liability or obligation respecting such false or inaccurate representations or
warranties or other breach or default (and any cause of action resulting
therefrom shall terminate upon the Closing) in the event that either (x) on or
prior to Closing, Purchaser shall have had knowledge (which shall refer only to
the current actual (as opposed to implied or constructive) knowledge of Paul
Twardowski and Ken Jett) of the false or inaccurate representations or
warranties or other breach or default, or (y) the accurate state of facts
pertinent to such false or inaccurate representations or warranties or other
breach or default was contained in reasonable detail and specificity in any of
the Information furnished or made available to or otherwise obtained by
Purchaser, and (ii) to the extent the copies of the Lease, or any other
Information furnished or made available to or otherwise obtained by Purchaser
prior to the expiration of the Due Diligence Period contain provisions or
information that are inconsistent with the foregoing representations and
warranties, Seller shall have no liability or obligation respecting such
inconsistent representations or warranties (and Purchaser shall have no cause of
action or right to terminate this Agreement with respect thereto), and such
representations and warranties shall be deemed modified to the extent necessary
to eliminate such inconsistency and to conform such representations and
warranties to such Lease, Contracts and other Information; provided, however,
notwithstanding the foregoing, to the extent Seller had actual knowledge that a
representation of warranty in this Agreement was factually inaccurate at the
time such representation and warranty was made, the same shall be deemed a
default under this Agreement by Seller and Buyer shall have the right to pursue
its remedies under Section 9.1 of this Agreement.
References to the “knowledge”, “best knowledge” and/or “actual knowledge” of
Seller or words of similar import shall refer only to the current actual (as
opposed to implied or constructive) knowledge of Michael Yoo, who is the person
employed by Seller who has the most extensive knowledge of the representations
and warranties made by Seller herein, and shall not be construed, by imputation
or otherwise, to refer to the knowledge of Seller or any parent, subsidiary or
affiliate of Seller or to any other officer, agent, manager, representative or
employee of Seller or to impose upon Michael Yoo any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains.
Notwithstanding anything to the contrary contained in this Agreement, Michael
Yoo shall have no personal liability hereunder.
The representations and warranties contained in this Section 7.1.1 shall survive
the Closing for a period of six (6) months. In furtherance thereof, Purchaser
acknowledges and agrees that it shall have no right to make any claim against
Seller on account of any breach of any representation or warranty contained in
this Section 7.1.1 unless written notice of a breach of a representation or
warranty shall be received by Seller within six (6) months following the
Closing. To the fullest extent permitted by law, the foregoing shall constitute
an express waiver of any applicable statute of limitations on account of
Seller’s breach of its representations and warranties contained in this
Section 7.1.1.



--------------------------------------------------------------------------------



7.1.2    GENERAL DISCLAIMER. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS IS”, “WHERE IS”
AND “WITH ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND
OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING ANY REPRESENTATION OR
WARRANTY CONCERNING TITLE TO THE PROPERTY, THE PHYSICAL CONDITION OF THE
PROPERTY (INCLUDING THE CONDITION OF THE SOIL OR THE IMPROVEMENTS), THE
ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON OR AFFECTING THE PROPERTY), THE COMPLIANCE OF THE
PROPERTY WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND BUILDING
CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE PROPERTY), THE
FINANCIAL CONDITION OF THE PROPERTY OR ANY OTHER REPRESENTATION OR WARRANTY
RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR
CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART THEREOF.
PURCHASER ACKNOWLEDGES THAT, DURING THE DUE DILIGENCE PERIOD, PURCHASER WILL
EXAMINE, REVIEW AND INSPECT ALL MATTERS WHICH IN PURCHASER’S JUDGMENT BEAR UPON
THE PROPERTY AND ITS VALUE AND SUITABILITY FOR PURCHASER’S PURPOSES. PURCHASER
IS A SOPHISTICATED PURCHASER WHO IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF
REAL ESTATE PROJECTS SIMILAR TO THE PROPERTY AND THAT PURCHASER HAS OR WILL HAVE
ADEQUATE OPPORTUNITY TO COMPLETE ALL PHYSICAL AND FINANCIAL EXAMINATIONS
(INCLUDING ALL OF THE EXAMINATIONS, REVIEWS AND INVESTIGATIONS REFERRED TO IN
SECTION 4) RELATING TO THE ACQUISITION OF THE PROPERTY HEREUNDER IT DEEMS
NECESSARY, AND WILL ACQUIRE THE SAME SOLELY ON THE BASIS OF AND IN RELIANCE UPON
SUCH EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY THE OWNER’S
POLICY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER (OTHER
THAN AS EXPRESSLY PROVIDED HEREIN). EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH
IN THIS AGREEMENT: (A) PURCHASER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS
OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE
TITLE INSURANCE PROTECTION AFFORDED BY THE OWNER’S POLICY, AND (B) WITHOUT
LIMITING THE FOREGOING, PURCHASER WAIVES ANY RIGHT IT OTHERWISE MAY HAVE AT LAW
OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SEEK DAMAGES FROM
SELLER IN CONNECTION WITH THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING
ANY RIGHT OF CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT. THE PROVISIONS OF THIS SECTION 7.1.2 SHALL
SURVIVE THE CLOSING.
7.2    Interim Covenants of Seller. Until the Closing Date or the sooner
termination of this Agreement in accordance with the terms and conditions
hereof:
7.2.6    Seller shall maintain the Property in substantially the same manner as
prior hereto pursuant to Seller’s normal course of business (such maintenance
obligations not



--------------------------------------------------------------------------------



including capital expenditures or expenditures not incurred in such normal
course of business), subject to reasonable wear and tear and further subject to
destruction by casualty or other events beyond the control of Seller.
7.2.7    Subject to the terms set forth in this Section 7.2.2, Seller may
cancel, modify, extend, renew or permit the expiration of contracts or enter
into any new service contract without Purchaser’s consent. After the expiration
of the Due Diligence Period, Seller shall not modify, extend, or renew or cancel
(except as a result of a default by the other party thereunder and as provided
below) or enter into any additional service contracts or other similar
agreements without the prior consent of Purchaser, which consent shall not be
unreasonably withheld or delayed; provided, however, Purchaser’s consent shall
not be required if such contract shall terminate on or prior to the Closing.
Purchaser’s failure to disapprove any request for consent by Seller under this
Section 7.2.2 within five (5) days following Seller’s request therefor shall be
deemed to constitute Purchaser’s consent thereto. Seller shall cause all service
agreements entered into after the date hereof to be terminated as of the Closing
and shall use commercially reasonable efforts to cause all other existing
Contracts to be terminated as of the Closing, including by giving a notice of
termination of such Contracts to each contractor or vendor thereunder promptly
following the receipt of Purchaser’s Go Forward Notice, with the goal of
terminating such Contracts on the Closing or as soon thereafter as permitted by
the terms of such Contracts. Purchaser shall not be responsible for any
obligations under any such Contracts if and to the extent any such Contract is
not fully terminated as of the Closing Date.
7.2.8     Seller shall not, unless required by the term of the Lease, enter into
modifications of the Lease without the prior written consent of Purchaser, which
consent may be granted or withheld in Purchaser’s sole discretion.
Notwithstanding the foregoing or anything to the contrary set forth herein,
(x) Purchaser’s failure to disapprove any request for consent by Seller under
this Section 7.2.3 within five (5) days following Seller’s request therefor
shall be deemed to constitute Purchaser’s consent thereto, and (y) Purchaser
shall bear all costs and expenses related to any modifications of the Lease,
entered into after the date hereof in accordance with the provisions of this
Section 7.2.3 (including tenant improvement costs, leasing commissions and other
out-of-pocket Tenant inducements , but excluding free rent allocable to any
period prior to the Closing Date) and, without limiting the foregoing, the
prorations at the Closing shall include an appropriate credit to Seller
consistent with the foregoing.
7.2.9    Seller shall use commercially reasonable efforts to keep in force and
effect with respect to the Property the insurance policies currently carried by
Seller, or shall obtain policies providing similar coverage through the Closing
Date.
7.2.10    Seller shall cause all property management agreements and all lease
brokerage agreements and leasing commission agreements to which Seller is a
party relating to the Property to be terminated on or prior to the Closing.
7.3    Representations, Warranties and Covenants of Purchaser. Purchaser hereby
represents and warrants to Seller that:



--------------------------------------------------------------------------------



7.3.1    This Agreement and all agreements, instruments and documents herein
provided to be executed or caused to be executed by Purchaser are, or on the
Closing Date will be, duly authorized, executed and delivered by and are binding
upon Purchaser. Purchaser is a limited partnership, duly organized and validly
existing and in good standing under the laws of the State of Delaware and is
duly authorized and qualified to do all things required of it under this
Agreement. The representations and warranties of Purchaser shall survive the
Closing for six (6) months.
7.3.2    The amounts payable by Purchaser to Seller hereunder are not and were
not, directly or, to Purchaser’s knowledge, indirectly, derived from activities
in contravention of federal, state or international laws and regulations
(including, without limitation, anti-money laundering laws and regulations).
Neither Purchaser nor any of its officers, directors, control persons or any
person or entity that directly or indirectly owns 10% or more of the equity
interests of Purchaser is listed in the “Alphabetical Listing of Blocked
Persons, Specially Designated Nations, Specially Designated Terrorists,
Specially Designated Global Terrorists, Foreign Terrorist Organizations, and
Specially Designated Narcotics Traffickers” published by the United States
Office of Foreign Assets Control, as in effect from time to time, and as such
list is located on the U.S. Department of Treasury’s website:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx.
8.    Release.
8.1    Intentionally Omitted.
8.2    RELEASE. EFFECTIVE AS OF THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE
RELEASED SELLER AND ALL SELLER RELATED PARTIES FROM ALL CLAIMS WHICH PURCHASER
OR ANY AGENT, REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER,
MEMBER, SERVANT, SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON PURCHASER’S
BEHALF OR OTHERWISE RELATED TO OR AFFILIATED WITH PURCHASER (EACH, A “PURCHASER
RELATED PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING
RELATED TO OR IN CONNECTION WITH THE PROPERTY INCLUDING THE DOCUMENTS AND
INFORMATION REFERRED TO HEREIN, THE LEASE AND THE TENANT THEREUNDER, ANY
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION OF ALL
OR ANY PORTION OF THE PROPERTY AND ANY ENVIRONMENTAL CONDITIONS, AND PURCHASER
SHALL NOT LOOK TO SELLER OR ANY SELLER RELATED PARTIES IN CONNECTION WITH THE
FOREGOING FOR ANY REDRESS OR RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND
EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE
RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.
AS PART OF THE PROVISIONS OF THIS PARAGRAPH, BUT NOT AS A LIMITATION THEREON,
PURCHASER HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED
HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER
HEREBY



--------------------------------------------------------------------------------



WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE MAY
HAVE CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR LOCAL
LAW, RULES OR REGULATIONS, INCLUDING WITHOUT LIMITATION SECTION 1542 OF THE
CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
IN THIS CONNECTION AND TO THE FULLEST EXTENT PERMITTED BY LAW, PURCHASER HEREBY
AGREES, REPRESENTS AND WARRANTS THAT PURCHASER REALIZES AND ACKNOWLEDGES THAT
FACTUAL MATTERS NOW UNKNOWN TO PURCHASER MAY HAVE GIVEN OR MAY HEREAFTER GIVE
RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS,
LOSSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED,
AND PURCHASER FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND
RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT PURCHASER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE
AND ACQUIT SELLER FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS,
DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH MIGHT IN ANY WAY
BE INCLUDED IN THE WAIVERS AND MATTERS RELEASED AS SET FORTH IN THIS PARAGRAPH.
THE PROVISIONS OF THIS PARAGRAPH ARE MATERIAL AND INCLUDED AS A MATERIAL PORTION
OF THE CONSIDERATION GIVEN TO SELLER BY PURCHASER IN EXCHANGE FOR SELLER’S
PERFORMANCE HEREUNDER.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8.2, THE RELEASE SET
FORTH IN THIS SECTION 8.2 SHALL NOT APPLY TO THE EXTENT OF (I) ANY FRAUD
PERPETRATED BY SELLER OR ITS AFFILIATES (OR THEIR RESPECTIVE OFFICERS,
DIRECTORS, MEMBERS, AGENTS, REPRESENTATIVES OR EMPLOYEES ACTING WITHIN THE
ACTUAL OR APPARENT SCOPE OF THEIR AUTHORIZED DUTIES), (II) ANY INTENTIONAL
MISREPRESENTATION MADE BY SELLER OR ITS AFFILIATES (OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, MEMBERS, AGENTS, REPRESENTATIVES OR EMPLOYEES ACTING WITHIN
THE ACTUAL OR APPARENT SCOPE OF THEIR AUTHORIZED DUTIES), OR (III) ANY
REPRESENTATION, WARRANTY, COVENANT OR OTHER OBLIGATION OF SELLER WHICH EXPRESSLY
SURVIVES THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.
PURCHASER’S INITIAL: P.T.
SELLER’S INITIAL: M.Y.




--------------------------------------------------------------------------------



8.3    Survival. The provisions of this Section 8 shall survive the Closing or
earlier termination of this Agreement.
9.    Remedies For Default and Disposition of the Deposit.
9.1    SELLER DEFAULTS. IF THE TRANSACTION HEREIN PROVIDED SHALL NOT BE CLOSED
BY REASON OF SELLER’S DEFAULT UNDER THIS AGREEMENT, THEN PURCHASER SHALL HAVE,
AS ITS SOLE AND EXCLUSIVE REMEDIES (ALL OTHER RIGHTS AND/OR REMEDIES, WHETHER
AVAILABLE AT LAW OR IN EQUITY, BEING IRREVOCABLY WAIVED) THE RIGHT TO EITHER
(A) TERMINATE THIS AGREEMENT (IN WHICH EVENT THE DEPOSIT SHALL BE RETURNED TO
PURCHASER AND SELLER SHALL REIMBURSE PURCHASER FOR ITS ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTION CONTEMPLATED HEREBY IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000,
AND NEITHER PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE
OTHER EXCEPT FOR THE SURVIVING OBLIGATIONS), PURCHASER HEREBY WAIVING ANY RIGHT
OR CLAIM TO DAMAGES FOR SELLER’S BREACH, OR (B) SPECIFICALLY ENFORCE SELLER’S
OBLIGATION TO TRANSFER THE PROPERTY (IT BEING ACKNOWLEDGED THAT THE REMEDY OF
SPECIFIC PERFORMANCE SHALL NOT BE APPLICABLE TO ANY OTHER COVENANT OR AGREEMENT
OF SELLER CONTAINED HEREIN); PROVIDED THAT ANY ACTION BY PURCHASER FOR SPECIFIC
PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE
ANTICIPATED CLOSING DATE, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL
CONSTITUTE A WAIVER BY PURCHASER OF SUCH RIGHT AND REMEDY. IF PURCHASER SHALL
NOT HAVE FILED AN ACTION FOR SPECIFIC PERFORMANCE WITHIN THE AFOREMENTIONED TIME
PERIOD OR SO NOTIFIED SELLER OF ITS ELECTION TO TERMINATE THIS AGREEMENT,
PURCHASER’S SOLE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH
CLAUSE (A) ABOVE. IF (I) SELLER DEEDS THE PROPERTY TO A THIRD PARTY DURING THE
PERIOD COMMENCING ON OR AFTER THE DATE OF THIS AGREEMENT AND CONTINUING UNTIL
FORTY-FIVE (45) DAYS FOLLOWING SELLER’S DELIVERY OF NOTICE TO PURCHASER
TERMINATING THIS AGREEMENT (THE “SELLER TERMINATION NOTICE”) AND THEREFORE
SPECIFIC PERFORMANCE OF SELLER’S OBLIGATION TO CONVEY THE PROPERTY IS NOT
AVAILABLE TO PURCHASER, AND (B) PURCHASER HAS DELIVERED NOTICE TO SELLER ON OR
BEFORE THE EXPIRATION OF SUCH FORTY-FIVE (45) DAY PERIOD FOLLOWING DELIVERY OF A
SELLER TERMINATION NOTICE THAT PURCHASER IS DISPUTING SELLER’S RIGHT TO
TERMINATE THIS AGREEMENT AND IS SEEKING SPECIFIC PERFORMANCE OF THIS AGREEMENT,
THEN PURCHASER MAY SEEK ACTUAL DAMAGES AS AVAILABLE UNDER APPLICABLE LAW,
MEASURED BY THE EXCESS PROCEEDS, IF ANY, OBTAINED BY SELLER FROM THE THIRD PARTY
SALE OVER THE PURCHASE PRICE HEREUNDER (BUT EXCLUDING PUNITIVE DAMAGES).
9.2    PURCHASER DEFAULTS. IF THE TRANSACTION CONTEMPLATED HEREIN SHALL NOT
CLOSE BY REASON OF PURCHASER’S DEFAULT HEREUNDER,



--------------------------------------------------------------------------------



THEN THIS AGREEMENT SHALL TERMINATE AND THE RETENTION OF THE DEPOSIT SHALL BE
SELLER’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, SUBJECT TO THE
SURVIVING OBLIGATIONS; PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO LIMIT SELLER’S RIGHTS OR DAMAGES UNDER ANY INDEMNITIES GIVEN BY
PURCHASER TO SELLER UNDER THIS AGREEMENT IN CONNECTION WITH PURCHASER’S, OR
PURCHASER’S REPRESENTATIVES’, ENTRIES ONTO THE PROPERTY PRIOR TO THE CLOSING
PURSUANT TO SECTION 4.2 HEREOF. IN CONNECTION WITH THE FOREGOING, THE PARTIES
RECOGNIZE THAT SELLER WILL INCUR EXPENSE IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT, THAT THE PROPERTY WILL BE REMOVED FROM THE
MARKET AND THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE
EXTENT OF DETRIMENT TO SELLER CAUSED BY THE BREACH BY PURCHASER UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR THE AMOUNT OF COMPENSATION SELLER SHOULD RECEIVE AS A RESULT
OF PURCHASER’S BREACH OR DEFAULT.
IN PLACING THEIR INITIALS AT THE PLACES PROVIDED, EACH PARTY SPECIFICALLY
CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY
WAS REPRESENTED BY COUNSEL WHO EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED
DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS MADE. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE
SECTIONS 1671, 1676 AND 1677. UPON DEFAULT BY PURCHASER, THIS AGREEMENT SHALL BE
TERMINATED AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EACH TO THE OTHER, EXCEPT FOR THE RIGHT OF SELLER TO COLLECT SUCH
LIQUIDATED DAMAGES FROM PURCHASER. FURTHERMORE, EXCEPT IN CONNECTION WITH
PURCHASER’S RIGHT TO SPECIFICALLY ENFORCE THIS AGREEMENT PURSUANT TO SECTION
9.1, PURCHASER SHALL HAVE NO RIGHT TO SEEK DECLARATORY AND/OR INJUNCTIVE RELIEF
AND/OR EQUITABLE RELIEF, OR TO RECORD A NOTICE OF THIS AGREEMENT OR ANY RIGHTS
PURCHASER MAY HAVE HEREUNDER, OR TO RECORD OR FILE A NOTICE OF PENDENCY OF ANY
ACTION OR PROCEEDINGS TO ENFORCE THIS AGREEMENT.
PURCHASER’S INITIALS: P.T.
SELLER’S INITIALS: M.Y.

9.3    Disposition of Deposit. If the event the transaction contemplated by this
Agreement shall close, then the Deposit shall be applied as a partial payment of
the Purchase Price.
10.    Intentionally Omitted.
11.    Miscellaneous.



--------------------------------------------------------------------------------



11.1    Brokers.
11.1.1    Indemnification. Except as provided in Section 11.1.2 below, Seller
represents and warrants to Purchaser, and Purchaser represents and warrants to
Seller, that no broker or finder has been engaged by it, respectively, in
connection with the sale contemplated under this Agreement. In the event of a
claim for broker’s or finder’s fee or commissions in connection with the sale
contemplated by this Agreement, then Seller shall indemnify, defend and hold
harmless Purchaser from the same if it shall be based upon any statement or
agreement alleged to have been made by Seller, and Purchaser shall indemnify,
defend and hold harmless Seller from the same if it shall be based upon any
statement or agreement alleged to have been made by Purchaser.
11.1.2    Payment. If and only if the sale contemplated hereunder closes, Seller
have agreed to pay a brokerage commission to Cassidy Turley (“Broker”) pursuant
to a separate written agreement between Seller and Broker. Section 11.1.1 hereof
is not intended to apply to leasing commissions incurred in accordance with this
Agreement.
11.2    Limitation of Liability.
11.2.1    Notwithstanding anything to the contrary contained in this Agreement
or any documents executed in connection herewith, if the Closing of the
transaction contemplated hereunder shall have occurred, (i) the aggregate
liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement or any document or
certificate executed or delivered in connection herewith shall not exceed four
percent (4%) of the Purchase Price (the “Liability Ceiling”) and (ii) in no
event shall Seller have any liability to Purchaser unless and until the
aggregate liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement or any document or
certificate executed or delivered in connection herewith shall exceed Fifty
Thousand Dollars ($50,000) (the “Liability Floor”), provided, however, that the
Liability Ceiling and Liability Floor shall not be applicable in connection with
(a) amounts due from Seller to Purchaser pursuant to the terms of Section 5.4,
Prorations, of this Agreement, (b) an intentional or willful misrepresentation
by Seller of the representations and warranties set forth in Section 7.1.1 of
this Agreement, (c) Seller’s obligation to pay Broker a commission pursuant to
the terms of Section 11.1.2, above and (d) attorneys’ fees owed by Seller to
Purchaser pursuant to the terms of Section 11.10, below. If Seller’s aggregate
liability to Purchaser shall exceed the Liability Floor, Seller shall be liable
for the entire amount thereof up to, but not exceeding, the Liability Ceiling.
Seller covenants and agrees that following the Closing Seller shall maintain its
status as a limited liability company in good standing with a net worth equal to
or greater than the Liability Ceiling, which net worth will include at least
$100,000 of cash or cash equivalents, such as bank deposits (but which will
exclude any non-monetary assets), and Seller shall not liquidate and dissolve
until the later of (i) the lapse of the six (6) month survival period for
Seller’s representations and warranties under Section 7.1.1 or other
post-closing covenants of Seller hereunder, or (ii) the date on which any claim
made by Purchaser against Seller under Section 7.1.1 within such survival
period, or any claim with respect to other post-closing covenants of Seller
hereunder, is finally resolved and the amount of any such liability to Purchaser
is paid.



--------------------------------------------------------------------------------



11.2.2    No shareholder or agent of Seller, nor any Seller Related Parties,
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Purchaser and its successors and assigns and, without limitation, all other
Persons, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser, on behalf of itself and its successors and
assigns, hereby waives any and all such personal liability.


11.2.3    No shareholder or agent of Purchaser, nor any Person acting on
Purchaser’s behalf or otherwise related to or affiliated with Purchaser, shall
have any personal liability, directly or indirectly, under or in connection with
this Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Seller and its
successors and assigns and, without limitation, all other Persons, shall look
solely to Purchaser’s assets for the payment of any claim or for any
performance, and Seller, on behalf of itself and its successors and assigns,
hereby waives any and all such personal liability.
11.3    Exhibits; Entire Agreement; Modification. All exhibits attached and
referred to in this Agreement are hereby incorporated herein as if fully set
forth in (and shall be deemed to be a part of ) this Agreement. This Agreement
contains the entire agreement between the parties respecting the matters herein
set forth and supersedes any and all prior agreements between the parties hereto
respecting such matters. This Agreement may not be modified or amended except by
written agreement signed by both parties.
11.4    Time of the Essence; Business Days. Time is of the essence with respect
to this Agreement. However, whenever any action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time (or by a particular date) that ends (or occurs) on a
non-Business Day, then such period (or date) shall be extended until the next
succeeding Business Day. As used herein, the term “Business Day” shall be deemed
to mean any day, other than a Saturday or Sunday, on which commercial banks in
the State of California are not required or authorized to be closed for
business.
11.5    Interpretation.     Section headings shall not be used in construing
this Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to wit, that ambiguities in this Agreement should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto.
Whenever the words "including", "include" or "includes" are used in this
Agreement, they shall be interpreted in a non-exclusive manner. Except as
otherwise indicated, all Exhibit and Section references in this Agreement shall
be deemed to refer to the Exhibits and Sections in this Agreement.
11.6    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California.



--------------------------------------------------------------------------------



11.7    Successors and Assigns. Purchaser may not assign or transfer its rights
or obligations under this Agreement without the prior written consent of Seller,
which consent may be given or withheld in the sole and absolute discretion of
Seller; provided that, in the event of such an assignment or transfer, the
transferee shall assume in writing all of the transferor’s obligations hereunder
(but Purchaser or any subsequent transferor shall not be released from
obligations hereunder). Notwithstanding and without limiting the foregoing, no
consent given by Seller to any transfer or assignment of Purchaser’s rights or
obligations hereunder shall be deemed to constitute a consent to any other
transfer or assignment of Purchaser’s rights or obligations hereunder and no
transfer or assignment in violation of the provisions hereof shall be valid or
enforceable. Subject to the foregoing, this Agreement and the terms and
provisions hereof shall inure to the benefit of and be binding upon the
successors and assigns of the parties. Notwithstanding the foregoing, Purchaser
shall have the right, without Seller’s prior written consent but with prior
written notice to Seller at least three (3) Business Days prior to the Scheduled
Closing Date, to assign its rights and obligations under this Agreement to an
affiliate of Purchaser whose day to day operations are controlled, directly or
indirectly, by Purchaser (a “Permitted Assignee”), provided that (x) the
Permitted Assignee shall assume in writing all of Purchaser’s obligations
hereunder pursuant to an assignment and assumption agreement in form and content
reasonably acceptable to Seller, (y) Purchaser shall remain liable jointly and
severally with Permitted Assignee for all obligations and indemnifications
hereunder notwithstanding such assignment, and (z) such assignment shall not
require the consent of any third party or delay the consummation of the
transactions contemplated by this Agreement.
11.8    Notices. All notices, requests or other communications which may be or
are required to be given, served or sent by either party hereto to the other
shall be (a) delivered in person or by facsimile transmission, with receipt
thereof confirmed by printed facsimile acknowledgment (with a confirmation copy
delivered in person or by overnight delivery contemporaneously therewith),
provided that faxes transmitted after 5:00 p.m. Pacific time shall be deemed
delivered on the next Business Day, or (b) by overnight delivery with any
reputable overnight courier service, and shall be effective upon receipt
(whether refused or accepted) and, in each case, addressed as follows:
To Seller:
Canoga-Rincon Loker Industrial, LLC

c/o J.P. Morgan Asset Management, Inc.

2029 Century Park East, Suite 4150

Los Angeles, California 90067

Attention: Michael Yoo



--------------------------------------------------------------------------------




Facsimile:     (310) 860-7104

Telephone:    (310) 860-7093
With a Copy To:
Gilchrist & Rutter PC

1299 Ocean Avenue, Suite 900

Santa Monica, CA 90401

Attention: Paul S. Rutter, Esq.

Facsimile:    (310) 394-4700

Telephone:    (310) 393-4000
To Purchaser:
Hines Advisors Limited Partnership

2800 Post Oak Boulevard, Suite 4100

Houston, TX 77056

Attention:    Ken Jett

Facsimile:    (713) 966-2075

Telephone:    (713) 621-8000
With a Copy To:
Hines Advisors Limited Partnership



--------------------------------------------------------------------------------




2800 Post Oak Boulevard, Suite 4800

Houston, TX 77056

Attention:    Jason Maxwell, Esq.

Facsimile:    (713) 966-2075

Telephone:    (713) 621-8000
And:
Hines Interests Limited Partnership

4747 Executive Drive, Suite 410

San Diego, CA 92121

Attention:    Paul Twardowski

Facsimile:    (858) 435-4001

Telephone:    (858) 435-4000
And:
Allen Matkins Leck Gamble Mallory & Natsis, LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, CA 90067

Attention:    John Tipton, Esq.



--------------------------------------------------------------------------------




Facsimile:    (310) 788-2410

Telephone:    (310) 788-2400
11.9    Third Parties. Nothing in this Agreement, whether expressed or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement upon any other Person other than the parties hereto and their
respective permitted successors and assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
Persons to any party to this Agreement, nor shall any provision give any third
parties any right of subrogation or action over or against any party to this
Agreement. This Agreement is not intended to and does not create any third party
beneficiary rights whatsoever.
11.10    Legal Costs. The parties shall pay directly any and all legal costs
which they have incurred on their own behalf in the preparation of this
Agreement, all deeds and other agreements pertaining to this transaction, and
that such legal costs shall not be part of the closing costs. In addition, if
either Purchaser or Seller brings any suit or other proceeding with respect to
the subject matter or the enforcement of this Agreement, then the prevailing
party (as determined by the court, agency, arbitrator or other authority before
which such suit or proceeding is commenced), in addition to such other relief as
may be awarded, shall be entitled to recover reasonable attorneys’ fees,
expenses and costs of investigation actually incurred. The foregoing includes
attorneys’ fees, expenses and costs of investigation (including those incurred
in appellate proceedings), costs incurred in establishing the right to
indemnification, or in any action or participation in, or in connection with,
any case or proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code (11
United States Code Sections 101 et seq.), or any successor statutes.
11.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. Executed copies hereof may be delivered by
facsimile, PDF or email, and upon receipt, shall be deemed originals and binding
upon the parties hereto. Without limiting or otherwise affecting the validity of
executed copies hereof that have been delivered by facsimile, PDF or email, the
parties shall use diligent efforts to deliver originals as promptly as possible
after execution.
11.12    Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto. Seller shall have the right to discontinue
negotiations and withdraw any draft of this Agreement at any time prior to the
full execution and delivery of this Agreement by each party hereto. Purchaser
assumes the risk of all costs and expenses incurred by Purchaser in any
negotiations or due diligence investigations undertaken by Purchaser with
respect to the Property.
11.13    No Implied Waivers. No failure or delay of either party in the exercise
of any right or remedy given to such party hereunder or the waiver by any party
of any condition hereunder for its benefit (unless the time specified in this
Agreement for exercise of such right or remedy has expired) shall constitute a
waiver of any other or further right or remedy nor shall any



--------------------------------------------------------------------------------



single or partial exercise of any right or remedy preclude other or further
exercise thereof or any other right or remedy. No waiver by either party of any
breach hereunder or failure or refusal by the other party to comply with its
obligations shall be deemed a waiver of any other or subsequent breach, failure
or refusal to so comply.
11.14    Discharge of Seller’s Obligations. Except as otherwise expressly
provided in this Agreement, Purchaser’s acceptance of the Deed shall be deemed a
discharge of all of the obligations of Seller hereunder and all of Seller’s
representations, warranties, covenants and agreements in this Agreement shall
merge in the documents and agreements executed at the Closing and shall not
survive the Closing, except and to the extent that, pursuant to the express
provisions of this Agreement, any of such representations, warranties, covenants
or agreements are to survive the Closing.
11.15    No Recordation. Neither this Agreement nor any memorandum thereof shall
be recorded and any attempted recordation hereof shall be void and shall
constitute a default hereunder.
11.16    Unenforceability. If all or any portion of any provision of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
then such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and such provision shall be limited and construed as if such
invalid, illegal or unenforceable provision or portion thereof were not
contained herein unless doing so would materially and adversely affect a party
or the benefits that such party is entitled to receive under this Agreement.
11.17    Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY LAW, SELLER
AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY EITHER AGAINST THE
OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.
11.18    Disclosure. Notwithstanding any terms or conditions in this Agreement
to the contrary, but subject to restrictions reasonably necessary to comply with
federal or state securities laws, any person may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided relating to such tax treatment and tax structure.
For the avoidance of doubt, this authorization is not intended to permit
disclosure of the names of, or other identifying information regarding, the
participants in the transaction, or of any information or the portion of any
materials not relevant to the tax treatment or tax structure of the transaction.
11.19    Designation of Reporting Person. In order to assure compliance with the
requirements of Section 6045 of the Code and any related reporting requirements
of the Code, the parties hereto agree as follows:
(a)    The Title Company (for purposes of this Section, the “Reporting Person”),
by its execution hereof, hereby assumes all responsibilities for information
reporting required under Section 6045(e) of the Code.



--------------------------------------------------------------------------------



(b)    Seller and Purchaser each hereby agree:
(i)    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)    to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)    Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)    The addresses for Seller and Purchaser are as set forth in Section 11.8
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.
11.20    Press Releases. Neither party shall make any press release or other
public disclosure regarding this Agreement or the transaction contemplated
hereby, except as required by law or SEC regulations, prior to the Closing. At
Closing, Purchaser shall have the right to issue a press release which may
include financial details regarding the transaction, provided that Purchaser
shall provide Seller with a draft of such press release at least one (1)
Business Day prior to the Closing and Seller shall have a right to approve such
press release, not to be unreasonably withheld. In no event shall any press
release mention J.P. Morgan or its affiliates without the consent of Seller.
11.21    California Required Natural Hazard Disclosure. Seller has commissioned
First American Title Company to prepare the natural hazard disclosure statement
in the form required by California Civil Code Section 1103. Purchaser
acknowledges that this transaction is not subject to that Civil Code Section,
but that nevertheless the form promulgated therein serves to satisfy other
statutory disclosure requirements of the Government Code and Public Resources
Code. Seller does not warrant or represent either the accuracy or completeness
of the information in such statements, and Purchaser shall use same merely as a
guideline in its overall investigation of the Property.
11.22    California Energy Disclosure Requirements; Waiver and Release. 
Purchaser acknowledges that Seller may be required to disclose certain
information concerning the energy performance of the Property pursuant to
California Public Resources Code Section 25402.10 and the regulations adopted
pursuant thereto (collectively the “Energy Disclosure Requirements”).  Seller
shall deliver the “Data Verification Checklist” report, as defined in the Energy
Disclosure Requirements, for the Property no later than three (3) days prior to
the expiration of the Due Diligence Period (such Data Verification Checklist is
the “Energy Disclosure Information”).  Purchaser further agrees that such
delivery shall be deemed to constitute Seller’s timely and full compliance



--------------------------------------------------------------------------------



with Seller’s obligations under the Energy Disclosure Requirements.  Purchaser
further acknowledges and agrees that (i) Seller makes no representation or
warranty regarding the energy performance of the Property or the accuracy or
completeness of the Energy Disclosure Information, (ii) the Energy Disclosure
Information is for the current occupancy and use of the Property and that the
energy performance of the Property may vary depending on future occupancy and/or
use of the Property, and (iii) Seller shall have no liability to Purchaser for
any errors or omissions in the Energy Disclosure Information.  If and to the
extent not prohibited by applicable law, Purchaser hereby waives any right it
may have to receive the Energy Disclosure Information, including, without
limitation, any right Purchaser may have to terminate this Agreement as a result
of Seller’s failure to disclose or deliver such information.  Further, Purchaser
hereby releases Seller from any liability Seller may have to Purchaser relating
to the Energy Disclosure Information, including, without limitation, any
liability arising as a result of Seller’s failure to disclose or deliver the
Energy Disclosure Information to Purchaser prior to the execution of this
Agreement.  Purchaser’s approval of the condition of the Property pursuant to
the terms of this Agreement or the occurrence of the Closing shall be deemed to
include Purchaser’s approval of the energy performance of the Property and the
Energy Disclosure Information. 
11.23    Cooperation With Purchaser’s Auditors And SEC Filing Requirements.
Seller shall provide to Purchaser (at Purchaser’s expense) copies оf, or shall
provide Purchaser access to, such factual information as may be reasonably
requested by Purchaser, and in the possession of Seller, or its property manager
or accountants, to enable Purchaser’s auditor (Deloitte & Touche LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year to date of the year in which the Closing
occurs plus up to the one additional prior calendar year. Purchaser shall be
responsible for all out-of-pocket costs associated with this audit. Seller shall
cooperate (at no cost to Seller) with Purchaser’s auditor in the conduct of such
audit. In addition, Seller agrees to provide to Purchaser’s auditor, if
requested by such auditor, up to 3 years of historical financial statements for
the Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Purchaser
or its designated independent or other auditor may audit Seller’s operating
statements of the Property, at Purchaser’s expense, and Seller shall provide
such documentation as Purchaser or its auditor may reasonably request in order
to complete such audit, and (ii) Seller shall furnish to Purchaser, at
Purchaser’s expense, such financial and other information as may be reasonably
required by Purchaser or any Affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller, its property manager or accountants, at no
material cost to Seller, and in the format that Seller (or its property manager
or accountants) have maintained such information. This provision shall survive
the Closing for one year.
11.24    Back-up Offers. Seller agrees that, following the date of this
Agreement (unless this Agreement is subsequently terminated), Seller will no
longer present the Property for sale or accept any back-up offers.



--------------------------------------------------------------------------------



11.25    Survival. The provisions of this Section 11 shall survive the Closing
or the termination of this Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLER:
Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By: /s/ Michael Yoo   
Name: Michael Yoo   
Title: Vice President   


PURCHASER:


Hines Interests Limited Partnership ,
a Delaware limited partnership
 
By:
/s/ Paul Twardowski
 
Name: Paul Twardowski
 
Title: Senior Managing Director






--------------------------------------------------------------------------------



EXHIBIT A
(Land)




Lots 23 and 38 of Carlsbad Tract 74-21, in the City of Carlsbad, County of San
Diego, State of California, according to Map thereof No. 10372, filed in the
Office of the County Recorder of San Diego County, April 13, 1982 and as amended
by Certificate of Compliance recorded February 19, 1997 as Document No.
1997-0074335 of Official Records.
Assessor’s Parcel No: 209-083-16



--------------------------------------------------------------------------------



EXHIBIT B
TENANT’S ESTOPPEL CERTIFICATE
The undersigned (“Tenant”) hereby certifies to Canoga-Rincon Loker Industrial,
LLC (“Landlord”) and [___________________] (“Prospective Purchaser”), any other
prospective purchaser and any lender of a Prospective Purchaser as follows, with
the understanding that Landlord, and such Prospective Purchaser and prospective
purchaser’s lender, are relying on such certification in connection with the
proposed sale of the industrial/warehouse project located at 2819 Loker Avenue,
Carlsbad, CA (the “Building”).
(1)    Tenant is the tenant under that certain lease (as amended from time to
time, the “Lease”) dated August 31, 1999, between Landlord, as landlord, and
Tenant, as tenant, covering 161,310 square feet of rentable area in the
Building.
(2)    The lease has not been amended except as follows: Lease Amendment
Dates(s) September 17, 1999, March 14, 2002, May 16, 2003, October 20,2008; and
March 11, 2014.
(3)    A true, correct and complete copy of the Lease and all amendments thereto
is attached to this Certificate as Exhibit A.
(4)    The Lease is in full force and effect and to the best of Tenant’s
knowledge and belief, neither Landlord nor the Tenant is in default in any
respect under the Lease. Except for the Lease, there are no agreements or other
arrangements between Tenant and Landlord in respect of the Leased Premises or
the Building.
(5)    The Lease commenced on September 9, 1999 and will expire on July 31, 2019
unless sooner terminated as provided in the Lease. Tenant has no right or option
to expand the Premises or extend the Term of the Lease except as follows: one
(1) 5-year option to extend.
(6)    Tenant is in possession of the premises leased to it (the “Leased
Premises”) and to the best of Tenant’s knowledge and belief, Landlord has
complied fully and completely with all of its covenants, warranties and other
undertakings and obligations under the Lease as of this date (including, without
limitation, construction of all tenant or Building improvements), and that
Tenant is fully obligated to pay, and is paying, the rent and other charges due
thereunder, and is fully obligated to perform, and is performing, all of the
other obligations of Tenant under the Lease without right of counterclaim,
offset, defense or otherwise.
(7)    Tenant does not have any offsets or credits against rents payable under
the Lease, including any outstanding free rent, rent credits or claimed refunds.
There are no outstanding or unpaid tenant improvement or other allowances owing
to Tenant.
(8)    The current amount of the annual base rental under the Lease is
$1,800,219.60. In addition to payment of base rental, Tenant pays additional
rent in an amount equal to 100% (Tenant’s Share of Project) of operating
expenses and taxes, which additional rent amounted to [$_________ for 2014.]
Tenant has not made any prepayment of rent under the Lease more than one month
in



--------------------------------------------------------------------------------



advance. All rentals, whether base or additional, and all other sums payable by
Tenant under the Lease or any amendment thereto, have been paid through
_____________. No security deposit was paid by Tenant in connection with the
Lease.
(9)    Tenant has no option or right of first refusal to purchase any of the
Leased Premises. Tenant has received the Notice of Availability for Sale,
including the complete terms of the proposed sale and sale package, as required
by the Lease.
(10)    Tenant has no preferential parking rights or rights to any storage areas
or rooftop space at the Property.
(11)    Tenant is solvent and free from bankruptcy and other reorganization
proceedings and assignments for the benefit of creditors.
(12)    Tenant has not sublet or assigned any portion of the Leased Premises.
(13)    This estoppel certificate shall inure to the benefit of Landlord, its
successors and assigns, Prospective Purchaser and Prospective Purchaser’s lender
(and their respective successors and assigns), and shall be binding upon Tenant
and Tenant’s heirs, legal representatives, successors and assigns. This letter
shall not be deemed to alter or modify any of the terms and conditions of the
Lease.
EXECUTED this ___ day of _____________, 201_.
ACUSHNET COMPANY,

a Delaware corporation
 
 
 
Name:
 
Address:




--------------------------------------------------------------------------------



EXHIBIT A
[attach lease and amendments]
.





--------------------------------------------------------------------------------



EXHIBIT C
(Deed)
RECORDING REQUESTED BY
AND RECORDED MAIL TO:
_____________________________
_____________________________
_____________________________
Attn: ________________________
MAIL TAX STATEMENTS TO:
_____________________________
_____________________________
_____________________________
Attn: ________________________
____________________________________________________________________________
(SPACE ABOVE THIS LINE FOR RECORDER’S USE)
Documentary Transfer Tax           
Not Shown Pursuant To Revenue 
And Taxation Code Section 11932
GRANT DEED
FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
CANOGA-RINCON LOKER INDUSTRIAL, LLC, a Delaware limited liability company
(“Grantor”), hereby grants to [_________________________], a
[__________________________], (“Grantee”), all of Grantor’s right, title and
interest in the real property situated in the County of San Diego, State of
California, and more particularly described on Exhibit A annexed hereto,
together with all improvements, buildings, structures, easements, privileges and
rights appurtenant thereto, subject to all matters of record as of the time of
recordation of this Grant Deed.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor has executed this Grant Deed as of the ____ day
of ________, 201_.
GRANTOR:
Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:    




--------------------------------------------------------------------------------



STATE OF CALIFORNIA        )
) ss.
COUNTY OF ___________        )
On ______________________, 201_ before me, ________________________, personally
appeared ________________________ who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature ____________________________ (Seal)



--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION
Lots 23 and 38 of Carlsbad Tract 74-21, in the City of Carlsbad, County of San
Diego, State of California, according to Map thereof No. 10372, filed in the
Office of the County Recorder of San Diego County, April 13, 1982 and as amended
by Certificate of Compliance recorded February 19, 1997 as Document No.
1997-0074335 of Official Records.
Assessor’s Parcel No: 209-083-16



--------------------------------------------------------------------------------



STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION



--------------------------------------------------------------------------------




NOT BE MADE A PART OF THE PERMANENT RECORD



--------------------------------------------------------------------------------




IN THE OFFICE OF THE COUNTY RECORDER



--------------------------------------------------------------------------------




(PURSUANT TO SECTION 11932 REVENUE AND TAXATION CODE)
TO:
Recorder
County of San Diego

Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of the tax due not be shown on the original
document which names:
Grantor:
CANOGA-RINCON LOKER, LLC, a Delaware limited liability company

Grantee:
[____________________], a [________________________]

The property described in the attached Grant Deed is located in the City of
Carlsbad.
The amount of the documentary transfer tax due on the attached Grant Deed,
computed on the full value of the subject property, is as follows:
County Tax:    $_______________


City Tax:     $_______________


[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



I declare under penalty of perjury that the foregoing is true and correct.
GRANTOR:
Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:    

NOTE:
AFTER THE PERMANENT RECORD IS MADE, THIS FORM WILL BE AFFIXED TO THE CONVEYING
DOCUMENT AND RETURNED WITH IT.






--------------------------------------------------------------------------------



EXHIBIT D
ASSIGNMENT AND ASSUMPTION OF LEASE
THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is executed as of
the ____ day of __________, 201_ (the “Effective Date”), by and between
CANOGA-RINCON LOKER, LLC, a Delaware limited liability company, having an
address c/o J.P. Morgan Asset Management, Inc., 2029 Century Park East, Suite
4150, Los Angeles, California 90067 (“Assignor”) and [__________________], a
[_________________________], having an address c/o
[______________________________] (“Assignee”).
WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Contract of
Purchase and Sale dated as of _______________, 2014, by and between Assignor and
Assignee).
WHEREAS, the Property is encumbered by Acushnet Company, a Delaware corporation
(“Tenant”) occupying space under the lease listed and described on Exhibit A
annexed hereto (the “Tenant Lease”).
WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as provided herein, all of Assignor’s right, title and
interest in and to the Tenant Lease.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.
Assignor hereby transfers and assigns to Assignee all right, title and interest
of Assignor in and to the Tenant Lease.

2.
Assignee hereby assumes all of Assignor’s obligations and liabilities under the
Tenant Lease arising from and after the Effective Date.

.
3.    This Assignment may be executed in any number of counterparts, each of
which may be executed by any one or more of the parties hereto, but all of which
shall constitute one and the same instrument, and shall be binding and effective
when all parties hereto have executed and delivered at least one counterpart.

4.
The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.


ASSIGNOR:


Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:    
 
ASSIGNEE:
 
[___________________________________],
a [_______________________________________]
 
By: ______________________________
   Name:
   Title:




--------------------------------------------------------------------------------





EXHIBIT A
(Tenant Lease)



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



EXHIBIT E
BILL OF SALE AND GENERAL ASSIGNMENT
THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is executed as of
the ____ day of _____________, 201_, by CANOGA-RINCON LOKER, LLC, a Delaware
limited liability company, having an address c/o J.P. Morgan Asset Management,
Inc., 2029 Century Park East, Suite 4150, Los Angeles, CA 90067 (“Assignor”) in
favor of [______________________________], a [______________________], having an
address c/o [______________________________] (“Assignee”).
WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Property (as such term is described in that certain Contract of
Purchase and Sale dated as of _________________, 2014, by and between Assignor
and Assignee (the “Agreement”)).
WHEREAS, Assignor desires to assign, transfer, setover and deliver to Assignee
all of Assignor’s rights, if any, in and to the Personal Property and the
Intangible Property (as such terms are defined in the Agreement) (collectively,
the “Assigned Properties”) to the extent assignable.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.
Assignor hereby assigns, transfers, sets over and delivers to Assignee, its
successors and assigns, all of Assignor’s right, title and interest, if any, in
and to the Assigned Properties.

2.
This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever.

3.
This Assignment may be executed in any number of counterparts, each of which may
be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.

4.
The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first written above.


ASSIGNOR:


Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:    






--------------------------------------------------------------------------------



EXHIBIT F
CERTIFICATION OF NON-FOREIGN STATUS UNDER
TREASURY REGULATIONS SECTION 1.1445-2(b)
(NON-DISREGARDED ENTITY GRANTOR/TRANSFEROR)
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by Canoga-Rincon Loker, LLC, a
Delaware limited liability company (“Canoga-Rincon”), the undersigned hereby
certifies the following on behalf of RO Parkway:
1.    Canoga-Rincon is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    Canoga-Rincon is not a disregarded entity as defined in
§ 1.1445-2(b)(2)(iii);
3.    Canoga-Rincon's U.S. employer identification number is _________; and
4.    Canoga-Rincon’s office address is 2029 Century Park East, Suite 4150, Los
Angeles, CA 90067.
Canoga-Rincon understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Canoga-Rincon.
[SIGNATURE ON FOLLOWING PAGE]
 



--------------------------------------------------------------------------------



Dated: _____________, 201_
Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:    






--------------------------------------------------------------------------------



EXHIBIT G
(Form of Tenant Notice)
Canoga-Rincon Loker, LLC
c/o J.P. Morgan Asset Management, Inc.
2029 Century Park East, Suite 4150
Los Angeles, California 90067

_____________ _, 201_
By Certified Mail -

Return Receipt Requested
_______________________

_______________________

_______________________

_______________________
Re:
Lease (the “Lease”) dated August 31, 1999, as amended between Canoga-Rincon
Loker, LLC (“Landlord”) and Acushnet Company encumbering certain real property
located at 2819 Loker Avenue, Carlsbad, California (the “Property”)

Ladies and Gentlemen:
Please be advised that (1) Landlord has conveyed all of its right, title and
interest in and to the Property, including its interest as landlord under the
Lease, to _____________________________ (“Purchaser”), and (2) Purchaser has
assumed Landlord’s obligations under the Lease arising after the date of the
transfer.
Accordingly, effective as of the date hereof, you are hereby notified and
directed to deliver all future rent and additional rent payments due under the
Lease, and any notices, inquiries or requests relating thereto, to Purchaser at:
    
    



--------------------------------------------------------------------------------





In addition, all security deposits held by Landlord, if any, together with any
interest earned thereon, have been transferred to Purchaser.


Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:    






--------------------------------------------------------------------------------



EXHIBIT H
(Seller Leasing Costs/Purchaser Leasing Costs)


Seller owes a tenant improvement allowance of $161,310.00 to Tenant, payable on
or before December 31, 2015, pursuant to the Lease.



--------------------------------------------------------------------------------



EXHIBIT I
(Lease)
Lease dated August 31, 1999, between Seller, as landlord, and Acushnet Company,
a Delaware corporation, as tenant, covering 161,310 square feet of rentable area
in the Building, as amended by Lease Amendments dated September 17, 1999,
March 14, 2002, May 16, 2003, October 20,2008 and March 11, 2014.





--------------------------------------------------------------------------------



EXHIBIT J
(Contracts)


Vendor Type
Vendor
Contact
Electrical
Infrared Tecnics
John McGhee
Electrical/Lighting Maintenance
Robeck Electrical Maintenance
Bruce Robeck
Marilyn Robeck
Fire/Life Safety
Low Voltage Integrated Systems
 
Fire Sprinkler Maintenance
Western Fire Protection, Inc.
Jim Stead
Landscaping
The Brickman Group, Ltd.
Mike Roberts
Parking Lot Sweeping
Bergensons Property Services, Inc.
 
Pest Control
Pestgon
David Baro
Roofing
RSI
David Susi
Roofing
Lavey Roofing Corp
Dan Klein
Window Cleaning
A+ Window Cleaning
Cheryl Dwyer






--------------------------------------------------------------------------------



EXHIBIT K


ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”), dated as of the ___ day of November,
2014, is among FIRST AMERICAN TITLE COMPANY, having an address at 4380 La Jolla
Village Drive, Suite 110, San Diego, California 92122 (“Escrowee”),
CANOGA-RINCON LOKER, LLC, having an address at c/o J.P. Morgan Asset Management,
Inc., 2029 Century Park East, Suite 4150, Los Angeles, CA 90067 (“Seller”), and
Hines Interests Limited Partnership, having an address at 2800 Post Oak Blvd.,
Suite 4100, Houston, TX 77056 (“Purchaser”).
W I T N E S S E T H
WHEREAS, Seller and Purchaser entered into that certain Contract of Purchase and
Sale dated as of November __, 2014, for the purchase and sale of the property
located at 2819 Loker Avenue, Carlsbad, California (the “Property”), as more
particularly described therein (hereinafter referred to as the “Contract”);
WHEREAS, the Contract provides for the terms and conditions applicable to the
sale and purchase of the Property and the performance obligations and rights of
Seller and Purchaser; and
WHEREAS, Seller and Purchaser agree, pursuant to the Contract, that Escrowee
shall hold, in escrow the Deposit (capitalized terms not otherwise defined
herein are defined pursuant to Paragraph 6 hereof) in accordance with the terms
and conditions of the Contract and this Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Appointment of Agent.
1.1    Purchaser and Seller hereby appoint Escrowee to act as their escrow agent
on the terms and conditions hereinafter set forth, and Escrowee accepts such
appointment.
1.2    Escrowee agrees to hold the Deposit on behalf of the parties to the
Contract, and to apply, disburse and deliver the Deposit as provided in the
Contract and this Agreement. In the event of any conflict between the terms and
conditions of the Contract and the terms or conditions of this Agreement, as to
the obligations of Escrowee, the terms and conditions of this Agreement shall
govern and control.
2.    Disposition of the Deposit.
2.1    Escrowee shall hold the Deposit in an interest bearing savings account,
to be reasonably designated by Purchaser. Escrowee shall not commingle the
Deposit with any other funds.



--------------------------------------------------------------------------------



2.2    If prior to the Closing, either party makes a demand upon Escrowee for
delivery of the Deposit, Escrowee shall give notice to the other party of such
demand. If a notice of objection to the proposed payment is not received from
the other party within five (5) Business Days after the giving of notice by
Escrowee, Escrowee is hereby authorized to deliver the Deposit to the party who
made the demand. If Escrowee receives a notice of objection within said period,
then Escrowee shall continue to hold the Deposit and thereafter pay it to the
party entitled when Escrowee receives (a) notice from the objecting party
withdrawing the objection, or (b) a notice signed by both parties directing
disposition of the Deposit, or (c) a judgment or order of a court of competent
jurisdiction.
2.3    Nothing in this Section 2 shall have any effect whatsoever upon
Escrowee’s rights, duties, and obligations under Section 3.
3.    Concerning Escrowee.
3.1    Escrowee shall be protected in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrowee
without verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document;
3.2    Escrowee shall not be bound in any way by any other contract or
understanding between the Seller and Purchaser, whether or not Escrowee has
knowledge thereof or consents thereto unless such consent is given in writing;
3.3    Escrowee’s sole duties and responsibilities shall be to hold and disburse
the Deposit in accordance with this Agreement and the Contract; provided,
however, that Escrowee shall have no responsibility for the clearing or
collection of the check representing the Deposit;
3.4    Upon the disbursement of the Deposit in accordance with this Agreement,
Escrowee shall be relieved and released from any liability under this Agreement;
3.5    Escrowee may resign at any time upon at least ten (10) Business Days
prior written notice to the Seller and Purchaser hereto. If, prior to the
effective date of such resignation, the Seller and Purchaser hereto shall have
approved, in writing, a successor escrow agent, then upon the resignation of
Escrowee, Escrowee shall deliver the Deposit to such successor escrow agent.
From and after such resignation and the delivery of the Deposit to such
successor escrow agent, Escrowee shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, all of which duties,
responsibilities and obligations shall be performed by the appointed successor
escrow agent. If for any reason Seller and Purchaser shall not approve a
successor escrow agent within such period, Escrowee may bring any appropriate
action or proceeding for leave to deposit the Deposit with a court of competent
jurisdiction, pending the approval of a successor escrow agent, and upon such
deposit Escrowee shall be fully relieved of all of its duties, responsibilities
and obligations under this Agreement;
3.6    Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold harmless Escrowee from and against any liabilities, damages,
losses, costs or expenses



--------------------------------------------------------------------------------



incurred by, or claims or charges made against, Escrowee (including reasonable
attorneys’ fees and disbursements) by reason of Escrowee performing its
obligations pursuant to, and in accordance with, the terms of this Agreement,
but in no event shall Escrowee be indemnified for its negligence, willful
misconduct or breach of the terms of this Agreement;
3.7    In the event that a dispute shall arise in connection with this Agreement
or the Contract, or as to the rights of Seller and Purchaser in and to, or the
disposition of, the Deposit, Escrowee shall have the right to (w) hold and
retain all or any part of the Deposit until such dispute is settled or finally
determined by litigation, arbitration or otherwise, or (x) deposit the Deposit
in an appropriate court of law, following which Escrowee shall thereby and
thereafter be relieved and released from any liability or obligation under this
Agreement, or (y) institute an action in interpleader or other similar action
permitted by stakeholders in the State of California, or (z) interplead Seller
or Purchaser in any action or proceeding which may be brought to determine the
rights of Seller and Purchaser to all or any part of the Deposit; and
3.8    Escrowee shall not have any liability or obligation for loss of all or
any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
4.    Termination.
This Agreement shall automatically terminate upon the delivery or disbursement
by Escrowee of the Deposit in accordance with the terms of the Contract and
terms of this Agreement, as applicable.
5.    Notices.
All notices, requests or other communications which may be or are required to be
given, served or sent by any party hereto to any other party hereto shall be
deemed to have been properly given, if in writing and shall be deemed delivered
(a) upon delivery, if delivered in person or by facsimile transmission with
receipt thereof confirmed by printed facsimile acknowledgment (with a
confirmation copy delivered in person or by overnight delivery), provided that
faxes transmitted after 5 p.m. Pacific Time shall be deemed delivered on the
next Business Day, or (b) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, and in each
case, addressed as follows:
If to Seller:
Canoga-Rincon Loker, LLC


c/o J.P. Morgan Asset Management, Inc.

2029 Century Park East, Suite 4150

Los Angeles, CA 90067



--------------------------------------------------------------------------------




Attention: Michael Yoo

Facsimile:
(310) 860-7093

With a Copy To:
Gilchrist & Rutter PC


1299 Ocean Avenue, Suite 900

Santa Monica, California 90401

Attention:
Paul S. Rutter, Esq.


Facsimile:
(310) 394-4700

If to Purchaser:         
Hines Advisors Limited Partnership

2800 Post Oak Boulevard, Suite 4100

Houston, TX 77056

Attention:    Ken Jett

Facsimile:    (713) 966-2075

Telephone:    (713) 621-8000
With a Copy To:
Hines Advisors Limited Partnership

2800 Post Oak Boulevard, Suite 4800

Houston, TX 77056



--------------------------------------------------------------------------------




Attention:    Jason Maxwell, Esq.

Facsimile:    (713) 966-2075

Telephone:    (713) 621-8000
And:
Hines Interests Limited Partnership

4747 Executive Drive, Suite 410

San Diego, CA 92121

Attention:    Paul Twardowski

Facsimile:    (858) 435-4001

Telephone:    (858) 435-4000
And:
Allen Matkins Leck Gamble Mallory & Natsis, LLP

                    1901 Avenue of the Stars, Suite 1800

                    Los Angeles, CA 90067

                    Attention:    John Tipton, Esq.

                    Facsimile:    (310) 788-2410

                    Telephone:    (310)788-2400     If to Escrowee:
        First American Title Company



--------------------------------------------------------------------------------



Suite 110
San Diego, CA 92122
Attention: Jim Sardo
Facsimile: (800) 606-3609

6.    Capitalized Terms.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Contract.
7.    Governing Law/Waiver of Trial by Jury.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT.
8.    Successors.
This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto; provided, however, that
except as expressly provided herein as to the Escrowee and other than to a
Permitted Assignee of Purchaser (which Assignment may be made upon three (3)
Business Days’ notice to Escrowee and Seller, but without Escrowee’s or Seller’s
prior consent), this Agreement may not be assigned by any party without the
prior written consent of the other parties.
9.    Entire Agreement.
This Agreement, together with the Contract, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.
10.    Amendments.
Except as expressly provided in this Agreement, no amendment, modification,
termination, cancellation, rescission or supersession to this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto.
11.    Counterparts and/or Facsimile Signatures.
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by facsimile, PDF or email, any one of which shall
constitute an original of this Agreement. When counterparts or facsimile, PDF or
email copies have been executed by



--------------------------------------------------------------------------------



all parties, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same documents and copies of such documents
shall be deemed valid as originals. The parties agree that all such signatures
may be transferred to a single document upon the request of any party. This
Agreement shall not be binding unless and until it shall be fully executed and
delivered by all parties hereto. In the event that this Agreement is executed
and delivered by way of facsimile, PDF or email transmission, each party
delivering a facsimile, PDF or email counterpart shall promptly deliver an
ink-signed original counterpart of the Agreement to the other party by overnight
courier service; provided however, that the failure of a party to deliver an
ink-signed original counterpart shall not in any way effect the validity,
enforceability or binding effect of a counterpart executed and delivered by
facsimile, PDF or email transmission.
12.    Severability.
If any provision of the Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.
First American Title Company
 
 
 
By:________________________________
 
 
 
Name:
 
 
Title:



Canoga-Rincon Loker Industrial, LLC,
a Delaware limited liability company
By: PRIT Core 501(c)(25) LLC
Its Managing Member
By: PRIT Core Realty Holdings, LLC
Its Managing Member
By: Pension Reserves Investment Management Board,
As trustee of the Pension Reserves Investment Trust Fund
By: J.P. Morgan Investment Management, Inc.,
Its Authorized Agent
By:    
Name:    
Title:



Hines Interests Limited Partnership,
 
a Delaware limited partnership


 
 
By:________________________________
 
Name:
 
Title:






--------------------------------------------------------------------------------



EXHIBIT L
(Leasing Brokerage/Commissions Agreements)
1.    Leasing Agreement dated Oct 23, 2013 between Canoga-Rincon Loker
Industrial LLC and BRE Commercial, Inc., dba Cassidy Turley San Diego.

